
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.29


ASSIGNMENT AND SUBORDINATION OF MASTER LEASE
AND CONSENT OF MASTER TENANT


        THIS ASSIGNMENT AND SUBORDINATION OF MASTER LEASE AND CONSENT OF MASTER
TENANT (this "Agreement") is made as of December 9, 2004, by and among 6267
CARPINTERIA AVENUE, LLC, a Delaware limited liability company ("Owner"),
VENOCO, INC., a Delaware corporation ("Master Tenant"), and GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation (together with its successors and
assigns, "Lender").

RECITALS:

        A.    WHEREAS, Owner, by that certain Promissory Note, dated as of the
date hereof, and given by Owner in favor of Lender in the principal amount of
$10,000,000.00 (together with all extensions, renewals, modifications,
substitutions and amendments thereof, the "Note"), is indebted to Lender for a
loan advanced pursuant to the Note (the indebtedness evidenced by the Note,
together with such interest accrued thereon, shall collectively be referred to
as the "Loan");

        B.    WHEREAS, the Loan is secured by, among other things, that certain
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (together with all extensions, renewals, modifications, substitutions and
amendments thereof, the "Security Instrument"), of even date herewith, which
grants Lender a first lien on the improved real property which is commonly known
as 6267 Carpinteria Avenue and which is located in the City of Carpinteria, the
County of Santa Barbara and the State of California (the "Property") (the Note,
the Security Instrument, this Agreement and any of the other documents
evidencing or securing the Loan, together with all extensions, renewals,
modifications, substitutions and amendments thereof, are collectively referred
to herein as the "Loan Documents");

        C.    WHEREAS, the Property is encumbered by that certain Building
Lease, dated as of November 7, 1996, by and between Bermant Development Company
("BDC"), as master landlord, and Benton Oil and Gas Company ("BOGC"), as master
tenant, (a) as assigned pursuant to that certain Assignment of Building Lease
and Development and Construction Agreement, dated as of June 19, 1997, from BDC,
as assignor, in favor of Carpinteria Bluffs Associates, LLC ("CBA"), as assignee
(assigning the master tenant's interest thereunder), (b) as amended by that
certain First Amendment to Building Lease, dated as of May     , 2000, by and
between BOGC and CBA, (c) as further assigned pursuant to that certain
Assignment and Assumption of Lease, dated as of December 28, 2001, from BOGC, as
assignor, in favor of Venoco, Inc. ("Master Tenant"), as assignee (assigning the
master tenant's interest thereunder), (d) as further assigned pursuant to that
certain Assignment and Assumption of Leases, dated as of December 8, 2004, from
CBA, as assignor, in favor of Owner, as assignee (assigning, among other things,
the master landlord's interest thereunder), and (e) as further amended by that
certain Amendment to Lease, dated as of December 8, 2004, between Grantor, as
master landlord, and Master Tenant, as master tenant (collectively, and as may
be further modified, amended and/or supplemented in accordance with the terms
hereof and the other Loan Documents, the "Master Lease"), a true and correct
copy of which is attached hereto as Exhibit A; and

        D.    WHEREAS, Lender requires as a condition to the making of the Loan
that Owner, as the borrower under the Loan, assign the Master Lease to Lender
and subordinate the Master Lease to the Loan, and that Master Tenant consent to
the Loan and agree with Lender and Owner as to certain matters more particularly
described herein.

--------------------------------------------------------------------------------



AGREEMENT

        NOW THEREFORE, for good and valuable consideration the parties hereto
agree as follows:

        1.    Assignment of Master Lease.    As additional collateral security
for the Loan, Owner hereby conditionally transfers, sets over and assigns to
Lender all of Owner's right, title and interest in and to the Master Lease, said
transfer and assignment to automatically become a present, unconditional
assignment, at Lender's option, upon the occurrence of an Event of Default by
Owner under the Note, the Security Instrument or any of the other Loan Documents
(which has not been waived in writing by Lender).

        2.    Master Tenant's Consent to Assignment.    Master Tenant hereby
acknowledges and agrees that (a) Master Tenant hereby consents to the assignment
of Owner's interest in the Master Lease by Owner to Lender as additional
security for the Loan, and (b) notwithstanding anything to the contrary
contained in the Master Lease, (i) no such consent shall be required for the
assignment and transfer of the Master Lease to Lender or its nominee following
the occurrence of an Event of Default under the Note or the Security Instrument
or any of the other Loan Documents, or in connection with a Foreclosure
(hereinafter defined) and (ii) Master Tenant shall not unreasonably withhold,
condition or delay its consent to the purchase by an entity other than Lender
("Successor Owner") at a sale by Lender or its nominee subsequent to such
Foreclosure. As used in this Agreement, the term "Foreclosure" shall mean any
exercise of the remedies available to the Lender or other holder of the Security
Instrument, following the occurrence of a Default or Event of Default under the
Security Instrument, which results in a transfer of title to or possession of
the Property. The term "Foreclosure" shall include, without limitation: (A) a
transfer by judicial or non-judicial foreclosure; (B) a transfer by deed in lieu
of foreclosure; (C) the appointment by a court of a receiver to assume
possession of the Property; (D) a transfer of either ownership or control of the
Owner, by exercise of a stock pledge or otherwise; (E) a transfer resulting from
an order given in a bankruptcy, reorganization, insolvency or similar
proceeding; (F) if title to the Property is held by a tenant under a ground
lease, an assignment of the tenant's interest in such ground lease; or (G) any
similar judicial or non-judicial exercise of the remedies held by the Lender or
other holder of the Security Instrument.

        3.    Subordination of Master Lease: Non-Disturbance.    

        (a)   The Master Lease as the same may hereafter be modified, amended,
supplemented and/or extended in accordance with the terms of this Agreement, and
all of Master Tenant's right, title and interest in and to the Property, are and
all rights and privileges of Master Tenant to any management fee(s) paid
thereunder are hereby and shall at all times be subject and subordinate to the
Security Instrument and the lien thereof, to all the terms, conditions and
provisions of the Security Instrument and to each and every advance made or
hereafter made under the Security Instrument, and to all renewals,
modifications, supplements, consolidations, replacements, substitutions and
extensions of the Security Instrument, the Note and the other Loan Documents and
the rights, privileges, and powers of Lender thereunder, so that at all times
the Security Instrument shall be and remain a lien on the Property prior and
superior to the Master Lease for all purposes.

        (b)   Lender agrees that, if Lender exercises any of its rights under
the Loan Documents such that Lender (or a Successor Owner) becomes the owner of
the Property, including but not limited to an entry pursuant to the Security
Instrument, a foreclosure of the Security Instrument, a power of sale under the
Security Instrument or otherwise: (a) the Master Lease shall continue in full
force and effect as a direct master lease between Lender (or such Successor
Owner, as applicable) and Master Tenant, and (b) Lender (or such Successor
Owner, as applicable) shall not disturb Master Tenant's right of quiet
possession of the premises demised under the Master Lease so long as Master
Tenant is not in default (subject to any available notice requirements and/or
grace periods) under any term, covenant or condition of the Master Lease or this
Agreement.

2

--------------------------------------------------------------------------------






        4.    Termination.    At such time as the Loan is paid in full and the
Security Instrument is released or assigned of record, this Agreement and all of
Lender's right, title and interest hereunder with respect to the Master Lease
shall terminate.

        5.    Master Tenant Estoppel.    Master Tenant represents and warrants
that (a) the Master Lease is in full force and effect and has not been modified,
amended, supplemented and/or assigned by Master Tenant other than pursuant to
this Agreement, (b) Owner is not in default under any of the terms, covenants or
provisions of the Master Lease and Master Tenant does not know of any event
which, but for the passage of time or the giving of notice or both, would
constitute an event of default by Owner under the Master Lease, and (c) Master
Tenant has not commenced any action or given or received any notice for the
purpose of terminating the Master Lease prior to its expiration according to the
terms of the Master Lease.

        6.    No Amendment to Master Lease.    Each of Owner and Master Tenant
hereby agrees that it shall not modify, amend, supplement and/or assign the
Master Lease without first obtaining the prior written consent of Lender. In
addition, Master Tenant hereby agrees that, at all times following notification
by Lender that an Event of Default has occurred under the Note, the Security
Instrument and/or the other Loan Documents, Master Tenant shall not further
sublet any portion of the Property demised to it under the Master Lease, and
that it shall not modify, amend, supplement and/or permit the assignment of any
existing sublease without first obtaining the prior written consent of Lender
not to be unreasonably withheld or delayed.

        7.    Release from Liability.    In the event Lender exercises any
rights pursuant to this Agreement, Owner hereby releases Lender and Master
Tenant from any liability, costs, damages or other obligations of Lender or
Master Tenant to Owner as a result of such exercise of rights except to the
extent arising directly from Lender's gross negligence or willful misconduct.

        8.    Liability Continued.    If a Successor Owner shall succeed to the
interest of Owner under the Master Lease, in no event shall Successor Owner have
any liability under the Master Lease prior to the date Successor Owner shall
succeed to the interest of Owner under the Master Tenant, nor any liability for
claims, offsets or defenses which Master Tenant might have had against Lender as
Owner under the Master Lease prior to the date Successor Owner shall succeed to
the interest of Owner under the Master Lease.

        9.    Attornment by Master Tenant.    Owner and Master Tenant hereby
agree that upon notification by Lender that it wishes to succeed to the interest
of Owner due to the occurrence an Event of Default has occurred under the Note,
the Security Instrument and/or the other Loan Documents, or following conveyance
of title to the Property, to the Successor Owner, Master Tenant shall attorn to
the Successor Owner and shall continue to perform all of Master Tenant's
obligations under the terms of the Master Lease with respect to the Property in
accordance with the terms of the Master Lease.

        10.    Notice and Opportunity to Cure.    

        (a)   In the event of a default by Owner in the performance or
observance of any of the terms and conditions of the Master Lease, Master Tenant
shall give a duplicate copy (herein referred to as the "First Notice") of any
notice to be delivered to Owner pursuant to the terms of the Master Lease to
Lender in accordance with Section 17 of this Agreement. In addition, in the
event that such default is not cured within the applicable cure period under the
terms of the Master Lease, and Master Tenant intends to exercise its remedy of
terminating the Master Lease, Master Tenant shall send a second notice (the
"Second Notice") to Lender, in accordance with Section 17 hereof, stating Master
Tenant's intention to terminate the Master Lease. Unless otherwise required by
applicable law, Master Tenant shall forebear from taking any action to terminate
the Master Lease for a period of thirty (30) days after the service of the First
Notice, and for an additional period of sixty (60) days after the service of the
Second Notice (if such Second Notice is required, as set

3

--------------------------------------------------------------------------------



forth above) for a monetary event of default or a non-monetary default which is
susceptible to being cured by the Lender and for an additional period of two
hundred seventy (270) days after the service of the Second Notice for an event
of default of a non-monetary nature which is not susceptible to being cured by
the Lender.

        (b)   No notice given by Master Tenant to Owner shall be effective as a
notice under the terms of the Master Lease unless the applicable duplicate
notice to Lender which is required under subsection (a) of this Section 10
(either the First Notice or the Second Notice, as the case may be) is given to
Lender in accordance with this Agreement. It is understood that any failure by
Master Tenant to give such a duplicate notice (either the First Notice or the
Second Notice, as the case may be) to Lender shall not be a default by Master
Tenant either under this Agreement or under the Master Lease, but rather shall
operate only to void the effectiveness of any such notice by Master Tenant to
Owner under the terms of the Master Lease.

        (c)   Master Tenant agrees to accept performance by Lender with the same
force and effect as if performed by Owner, in accordance with the provisions and
within the cure periods prescribed in the Master Lease (except that Lender shall
have such additional cure periods, not available to Owner, as are set forth in
subsection (a) hereof).

        11.    Lender's Right to Terminate.    Notwithstanding anything
contained in the Master Lease to the contrary, Lender, or Owner at Lender's
direction pursuant to the Loan Documents, shall have the right to terminate the
Master Lease upon, or at any time after, (a) Master Tenant shall become
insolvent or a debtor in a bankruptcy proceeding, (b) an Event of Default shall
have occurred and be then continuing under the Note, the Security Instrument
and/or under the other Loan Documents, or (c) a default has occurred and is
continuing under the Master Lease, in each case, by giving Master Lease
thirty (30) days' prior written notice of such termination, in which event
Master Tenant shall resign as Master Tenant of the Property effective upon the
end of such thirty (30)-day period. Master Tenant agrees not to look to Lender
for payment of any accrued but unpaid fees relating to the Property.

        12.    New Master Lease.    Master Tenant agrees that in the event that
the Lender forecloses on the Property pursuant to its rights and remedies under
the Loan Documents, upon completion of the Foreclosure, Master Tenant shall, if
requested by Lender, Lender's nominee, or any Successor Owner, enter into a new
master lease with the Lender, Lender's nominee or any such Successor Owner on
the same terms and conditions of the then-existing Master Lease.

        13.    Assignment of Proceeds.    As further security for the Note,
Owner has executed and delivered to Lender an assignment of leases and rents
which is contained within the granting clause of the Security Instrument,
assigning to Lender, among other things, all of Owner's right, title and
interest in and to all of the revenues of the Property. Master Tenant
acknowledges disclosure of the aforesaid assignment.

        14.    Further Assurances.    Master Tenant further agrees to
(a) execute such affidavits and certificates as Lender shall reasonably require
to further evidence the agreements contained herein, (b) on written request from
Lender, furnish Lender with copies of such information as Owner is entitled to
under the Master Lease, and (c) cooperate with Lender's representative in any
inspection of all or any portion of the Property. Master Tenant hereby
acknowledges that some, or all, permits, licenses and authorizations necessary
for the use, operation and maintenance of the Property (the "Permits") may be
held by, or on behalf of, the Master Tenant. By executing this Agreement, Master
Tenant (x) agrees that it is, or will be, holding or providing all such Permits
for the benefit of Owner and (v) hereby agrees that as security for repayment of
the Debt by Owner in accordance with the Security Instrument, to the extent
permitted by applicable law, Master Tenant hereby grants to Lender a security
interest in and to the Permits. Moreover, Master Tenant hereby agrees that,
following the occurrence of an Event of Default, it will continue to hold such
Permits for the benefit of Lender. Master Tenant agrees that upon termination of
the Master Lease, Master Tenant shall (to the extent

4

--------------------------------------------------------------------------------




assignable and to the extent permitted by law) assign to Owner or to the new
Master Tenant all of Master Tenant's interest in such Permits at Owner's or such
new Master Tenant's expense.

        15.    Default.    The occurrence of any of the following shall
constitute an "Event of Default" hereunder:

        (a)   If Owner or Master Tenant fails to make any payment due under this
Agreement within five days of the due date therefor.

        (b)   If Owner or Master Tenant fails to perform any other term or
condition of this Agreement, and such failure can be cured but continues for
thirty (30) days after notice thereof from Lender to such party; provided, that
if such failure can be cured but, despite reasonable diligence, not within such
time, the time to cure shall be extended up to an additional sixty (60) days if
such party has commenced and diligently pursues cure of the default.

        (d)   Any representation or warranty made by Owner or Master Tenant
hereunder shall have been false or misleading in any material respect.

        (e)   If the Master Lease is modified, amended, supplemented and/or
assigned without the prior written consent of Lender.

The occurrence of an "Event of Default" hereunder shall also constitute an
automatic "Event of Default" under, and as defined in the Note, the Security
Instrument and the other Loan Documents, and the occurrence of an "Event of
Default" under and as defined in the Note, the Security Instrument, and/or under
any of the other Loan Documents shall constitute an automatic Event of Default
under this Agreement.

        16.    Governing Law.    THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED AND APPLICABLE FEDERAL LAW.

        17.    Notices.    All notices and other communications shall have been
duly given and shall be effective (a) when delivered, (b) when transmitted via
telecopy (or other facsimile device) to the number set forth below, (c) the day
following the day on which the same has been delivered prepaid to a reputable
national overnight air courier service, (d) the third (3rd) Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid, or (e) the day a communication sent by registered or certified
mail, postage prepaid, is not accepted, in each case to the respective party at
the address set forth below, or at such other address as such party may specify
by written notice to the other party hereto. No notice of change of address
shall be effective except upon actual receipt. This Section 17 shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in any Loan Document or to require giving of notice or demand to or upon any
Person in any situation or for any reason. In addition to the foregoing, the
Master Tenant, Lender and Owner may, from time to time, specify to the other
party additional notice parties by providing to the other party written notice
of the name, address, telephone number and telecopy number of any such

5

--------------------------------------------------------------------------------




additional notice party. Each such additional notice party shall be entitled to
receive and/or give any notice required or permitted to be given under this
Agreement:

Address for Owner:   6267 Carpinteria Avenue, LLC
c/o Venoco, Inc.
6267 Carpinteria Avenue
Carpinteria, California 93013
Attention: Harry C. Harper
Facsimile: (805) 745-5146
Address for Master Tenant:
 
Venoco, Inc.
6267 Carpinteria Avenue
Carpinteria, California 93013
Attention: Harry C. Harper
Facsimile: (805) 745-5146
Address for Lender:
 
German American Capital Corporation
60 Wall Street, 11th Floor
New York, New York 10005
Attention.: Sandy Vergano
Facsimile: (732) 578-3928

        18.    No Oral Change.    This Agreement, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Owner, Lender or Master
Tenant, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

        19.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of Master Tenant, Owner and Lender and their respective
successors and assigns forever. Moreover, the term "Lender", for the purposes of
this Agreement, shall be deemed to include any nominee or designee appointed by
Lender in connection with any Foreclosure and any Successor Owner to whom Master
Tenant is required to attorn pursuant to Section 9 hereof.

        20.    Inapplicable Provisions.    If any term, covenant or condition of
this Agreement is held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.

        21.    Headings, etc.    The headings and captions of various paragraphs
of this Agreement are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

        22.    Duplicate Originals, Counterparts.    This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Agreement may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Agreement. The failure of
any party hereto to execute this Agreement, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder.

        23.    Number and Gender.    Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

        24.    No Transfer.    Without the consent of Lender, Master Tenant
shall not, except as expressly permitted in the Master Lease, sell, transfer, or
assign any of Master Tenant's interest in the Master Lease.

6

--------------------------------------------------------------------------------




        25.    Miscellaneous.    Wherever pursuant to this Agreement it is
provided that Owner shall pay any costs and expenses, such costs and expenses
shall include, but not be limited to, legal fees and disbursements of Lender,
whether retained fines, the reimbursement for the expenses of in-house staff or
otherwise.

        26.    Survival of Agreement.    At such time as the Loan is paid in
full the Security Instrument is released or assigned of record, this Agreement
and all of Lender's right, title and interest hereunder with respect to the
Master Lease shall terminate. Notwithstanding the foregoing, all provisions
contained in this Agreement that pertain to the relationship of the Master
Tenant to the Lender or the Lender's nominee in the event that the Lender or its
nominee have succeeded to the interests of the Owner as "Owner" under the Master
Lease, the terms of this Agreement shall survive until such time as the Lender
or its nominee is no longer the "Owner" under the Master Lease.

[Signature Page Follows]

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF the undersigned have executed this Agreement and
Consent as of the date and year first written above.

    OWNER:
 
 
6267 CARPINTERIA AVENUE, LLC,
a Delaware limited liability company
 
 
By:
Venoco, Inc.,
a Delaware corporation,
its Sole Member
 
 
By:
/s/  MICHAEL G. EDWARDS      

--------------------------------------------------------------------------------

Name: Michael G. Edwards
Title: Vice President
 
 
MASTER TENANT:
 
 
VENOCO, INC.,
a Delaware corporation
 
 
By:
/s/  MICHAEL G. EDWARDS      

--------------------------------------------------------------------------------

Name: Michael G. Edwards
Title: Vice President
 
 
LENDER:
 
 
GERMAN AMERICAN CAPITAL CORPORATION,
a Maryland corporation
 
 
By:
/s/  SANDY VERGANO      

--------------------------------------------------------------------------------

Name: Sandy Vergano
Title: Vice President
 
 
By:
/s/  JMARTINI      

--------------------------------------------------------------------------------

Name: Joanne Martini
Title: Authorized Signatory

--------------------------------------------------------------------------------



STATE OF CALIFORNIA   )     ) COUNTY OF SANTA BARBARA   )

        On December 6, 2004, before me, Debra Lynn Hambleton, a Notary Public in
and for said State, personally appeared Michael G. Edwards, personally known to
me to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

        WITNESS my hand and official seal.

/s/  DEBRA LYNN HAMBLETON      

--------------------------------------------------------------------------------

Notary Public    
My Commission Expires: Mar. 7, 2008
[SEAL]
 
  [NOTARIAL SEAL]
   

--------------------------------------------------------------------------------



STATE OF CALIFORNIA   )     ) COUNTY OF SANTA BARBARA   )

        On December 6, 2004, before me, Debra Lynn Hambleton, a Notary Public in
and for said State, personally appeared Michael G. Edwards, personally known to
me (or proved to me on the basis of satisfactory evidence) to be the person(s)
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

        WITNESS my hand and official seal.

/s/  DEBRA LYNN HAMBLETON      

--------------------------------------------------------------------------------

Notary Public    
My Commission Expires: Mar. 7, 2008
[SEAL]
 
  [NOTARIAL SEAL]
   

--------------------------------------------------------------------------------



AMENDMENT TO LEASE

        This AMENDMENT TO LEASE, dated as of December 8, 2004 (this
"Amendment"), is made by and among 6267 CARPINTERIA AVENUE, LLC, a Delaware
limited liability company ("Landlord"), and VENOCO, INC., a Delaware corporation
("Tenant").

R E C I T A L S:

A.Bermant Development Company (as predecessor in interest to Carpinteria Bluffs
Associates, LLC ("Seller"), as landlord, and Benton Oil and Gas Company (as
predecessor in interest to Tenant), as tenant, entered into that certain
Building Lease, dated November 7, 1996 (as heretofore amended, supplemented or
modified, the "Lease"), providing for the lease of certain premises more
particularly described in the Lease (the "Premises") and located at 6267
Carpinteria Avenue, Carpinteria, CA (the "Property").

B.Pursuant to that certain Purchase and Sale Agreement and Joint Escrow
Instructions, dated as of September 30, 2004 (the "Purchase Agreement"), between
Seller and Tenant, Seller has sold the Property to Landlord (the wholly-owned
subsidiary of Tenant), and Landlord purchased the Property from Seller.

C.In connection with the sale of the Property pursuant to the Purchase
Agreement, the parties hereto now desire to make certain amendments to the
Lease, all as provided for in this Amendment.

        NOW, THEREFORE, for good and valuable consideration, the adequacy and
receipt of which is hereby acknowledged, the parties hereto agree as follows:

A G R E E M E N T:

        1.    DEFINED TERMS.    Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Lease. As used in this
Amendment, "Effective Date" means December 8, 2004.

        2.    AMENDMENTS.    As of the Effective Date, Landlord and Tenant agree
that the Lease is amended as follows:

        (a)    Annual Rent.    Annual rent under the Lease (excluding any
additional rent due pursuant to Section 3.2 of the Lease) shall be $1,070,055
($89,171.25 per month; $21.00 per square foot per year), subject to adjustment
in accordance with the terms and conditions of the Lease.

        (b)    Definitions.    Section 3.4(a) of the Lease is hereby amended as
follows:

        (i)    The definition of "Building Operating Expenses" shall be amended
to include the following additional items:

        (A)  A property management fee of up to four percent (4%) of effective
gross income derived from the Property by Landlord; and

        (B)  All of Landlord's actual administrative and overhead expenses.

        (ii)   The following clause is deleted from the end of the first
paragraph of Section 3.4(a): "and an amount equal to 12.5% of all such expenses
to cover the Lessor's administrative and overhead expenses."

1

--------------------------------------------------------------------------------



        (c)    Rental Adjustment.    Section 3.5 of the Lease is hereby amended
and restated in its entirety as follows:

        "3.5    Rent Adjustment. Beginning on the fifth anniversary of the Rent
Commencement Date and every five (5) years thereafter during the term of the
Lease, annual rent shall be increased to an amount equal 110% of the annual rent
for the immediately preceding five year period."

        (d)    Security Deposit.    Section 4 of the Lease is amended and
restated in its entirety as follows:

        "4.    SECURITY DEPOSIT

        The security deposit under the Lease shall be an amount equal to one
month's base rent."

        (e)    Term.    Section 5 of the Basic Lease Provisions is amended and
restated such that the term of the Lease shall continue for fifteen (15) years
after the Effective Date.

        (f)    Rent Commencement Date and Termination Date.    Section 6 of the
Basic Lease Provisions is hereby amended such that the Rent Commencement Date
shall be December 13, 2004 and the Termination Date shall be December 12, 2019.

        (g)    Damage or Destruction.    Section 8.3(b) of the Lease is amended
and restated as follows:

        "(b) If the Lessor is obligated to repair the Premises because the
repair can be completed within ninety (90) days or if the Lessor elects to
repair the Premises as provided above, but does not commence such repair within
one hundred twenty (120) days after the date of the casualty or does not
diligently pursue such repair until completion, then, subject to any extension
of up to another sixty (60) days for delay beyond the reasonable control of the
Lessor, the Lessee may, at the Lessee's option, terminate this Lease by giving
the Lessor written notice of the Lessee's election to terminate, in which event
this Lease shall terminate thirty (30) days thereafter. If the Lessor is
obligated to repair the Premises as a result of a Lessee's Notice and the
conditions above are satisfied, there shall be no termination right on the part
of the Lessee."

        (h)    Permitted Subletting.    Section 11.9 of the Lease (which section
was added to the Lease pursuant to that certain First Amendment to Building
Lease, dated as of May     , 2000) is hereby deleted in its entirety.

        (i)    References to Lease.    Upon the effectiveness of this Amendment,
references in the Lease to "this Lease" or "the Lease" and similar references
shall be deemed to be references to the Lease, as amended by this Amendment.

        3.    FURTHER ASSURANCES.    Each party hereto shall execute,
acknowledge and deliver to the other parties all documents, and shall take all
actions, reasonably required by such other parties from time to time to confirm
or effect the matters set forth herein, or otherwise to carry out the purposes
of this Amendment.

        4.    ATTORNEYS' FEES.    In the event that any litigation shall be
commenced concerning this Amendment by any party hereto, the party prevailing in
such litigation shall be entitled to recover, in addition to such other relief
as may be granted, its reasonable costs and expenses, including, without
limitation reasonable attorneys' fees and court costs, whether or not taxable,
as awarded by a court of competent jurisdiction.

2

--------------------------------------------------------------------------------




        5.    NOTICES.    All notices, demands, approvals and other
communications provided for in this Amendment shall be in writing and be
delivered to the appropriate party at its address as follows:

If to Landlord:   6267 Carpinteria Avenue, LLC
c/o Venoco, Inc.
6267 Carpinteria Avenue
Carpinteria, CA 93013
Attention: Harry C. Harper, Esq.
If to Tenant:
 
Venoco, Inc.
6267 Carpinteria Avenue
Carpinteria, CA 93013
Attention: Harry C. Harper, Esq.

        Addresses for notice may be changed, from time to time, by written
notice to all other parties. All communications shall be effective when actually
received; provided, however, that non-receipt of any communication as the result
of a change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication.

        6.    NO OTHER PARTIES BENEFITED.    This Amendment is made for the
purpose of setting forth certain rights and obligations of Landlord and Tenant,
and no other person shall have any rights hereunder or by reason hereof as a
third party beneficiary or otherwise.

        7.    MISCELLANEOUS.    This Amendment shall bind, and shall inure to
the benefit of, the successors and assigns of the parties hereto. Except as
expressly modified herein, the Lease shall continue in full force and effect
without change. This Amendment may be executed in counterparts with the same
force and effect as if the parties had executed one instrument, and each such
counterpart shall constitute an original hereof. No provision of this Amendment
that is held to be inoperative, unenforceable or invalid shall affect the
remaining provisions, and to this end all provisions hereof are hereby declared
to be severable. Time is of the essence of this Amendment. This Amendment shall
be governed by the laws of the State of California.

[Remainder of page intentionally left blank.]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first written above.

    LANDLORD:
 
 
6267 CARPINTERIA AVENUE, LLC,
a Delaware limited liability company
 
 
By:
Venoco, Inc.     Its: Member
 
 
By:
/s/  TIMOTHY MARQUEZ      

--------------------------------------------------------------------------------


 
 
Name:
Timothy Marquez

--------------------------------------------------------------------------------


 
 
Title:
Chief Executive Officer

--------------------------------------------------------------------------------


 
 
TENANT:
 
 
VENOCO, INC.,
a Delaware corporation
 
 
By:
/s/  TIMOTHY MARQUEZ      

--------------------------------------------------------------------------------


 
 
Name:
Timothy Marquez

--------------------------------------------------------------------------------


 
 
Title:
Chief Executive Officer

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:    
Sheppard, Mullin, Richter & Hampton LLP
800 Anacapa Street
Santa Barbara, CA 93101
Attention: James R. Haslem, Esq.
 
     

--------------------------------------------------------------------------------

    (Space above this line for Recorder's use only.)

ASSIGNMENT AND ASSUMPTION OF LEASES

        THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this "Assignment") is made and
entered info as of December 8, 2004 ("Effective Date"), by and among CARPINTERIA
BLUFFS ASSOCIATES, LLC, a California limited liability company ("Assignor") and
6267 CARPINTERIA AVENUE, LLC, a Delaware limited liability company ("Assignee"),
with reference to the following facts:


RECITALS


A.Pursuant to that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated September 30, 2004 ("Purchase Agreement") between Assignor
and Assignee, Assignor agreed to sell to Assignee, and Assignee agreed to
purchase from Assignor, certain real property located in the City of
Carpinteria, County of Santa Barbara, State of California, and more particularly
described in Exhibit A attached hereto (the "Property"), upon the terms and
subject to the conditions set forth in the Purchase Agreement.

B.Assignor and/or Assignor's predecessors entered into the Leases described in
Exhibit B attached hereto (individually, "Lease" and collectively, "Leases").

C.Pursuant to the Purchase Agreement, the parties are obligated to enter this
Assignment.

        NOW, THEREFORE, the parties to this Assignment, intending to be legally
bound, do hereby covenant and agree as follows:

        1.    Assignment of Leases.    Effective as of the Effective Date,
Assignor transfers and assigns to Assignee all of Assignor's right, title and
interest and all of Assignor's duties and obligations as the Landlord under the
Leases that arise or accrue after the Effective Date.

        2.    Acceptance of Assignment.    Effective as the Effective Date,
Assignee accepts the assignment of all of Assignor's right, title and interest
and assumes all of Assignor's duties and obligations as the Landlord under the
Leases arising or accruing after the Effective Date.

        3.    Indemnification.    

        3.1    Indemnification by Assignor.    Assignor shall defend, indemnify,
protect and hold harmless Assignee and its members, managers, officers,
directors, employees, agents, representatives, affiliates, successors and
assigns, from and against any and all demands, claims, actions, causes of
action, damages, losses, fines, penalties, liabilities, obligations, costs and
expenses, including, without limitation, attorneys' fees, arising out of,
resulting from or relating to any act, event or occurrence relating to the
Leases that accrued or arose prior to the Effective Date, including, without
limitation, Assignor's performance or failure to perform any obligation,
covenant, or condition under any of the Leases.

        3.2    Indemnification by Assignee.    Assignee shall defend, indemnify,
protect and hold harmless Assignor and its partners, employees, agents,
representatives, affiliates successors and assigns from

1

--------------------------------------------------------------------------------






and against any and all demands, claims, actions, causes of action, damages,
losses, fines, penalties, liabilities, obligations, costs and expenses,
including, without limitation, attorneys' fees, arising out of, resulting from
or relating to any act, event or occurrence relating to the Leases that accrues
or arises after the Effective Date, including, without limitation, Assignee's
performance or failure to perform any obligation, covenant, or condition under
any of the Leases.

        4.    Attorneys' Fees.    In the event of any action or proceeding to
enforce or construe any of the provisions of this Assignment, the prevailing
party in any such action or proceeding shall be entitled to reasonable
attorneys' fees and costs, whether or not such action or proceeding proceeds to
final judgment.

        5.    Further Assurances.    Each of the parties shall, from time to
time at the request of the other party, execute and deliver such other
instruments and documents and shall take such other actions as may be required
to consummate the transaction contemplated by this Assignment and/or carry out
the purposes and terms of this Assignment.

        6.    Governing Law.    This Assignment shall be construed, interpreted
and applied in accordance with the laws of the State of California.

        7.    Counterparts.    This Assignment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Assignment as
of the date first set forth above.

    ASSIGNOR:
 
 
CARPINTERIA BLUFFS ASSOCIATES, LLC,
a California limned liability company
 
 
By:
/s/  JEFF C. BERMANT      

--------------------------------------------------------------------------------


 
 
Name:
Jeffrey C. Bermant

--------------------------------------------------------------------------------


 
 
Title:
President

--------------------------------------------------------------------------------


 
 
ASSIGNEE:
 
 
6267 CARPINTERIA AVENUE, LLC,
a Delaware limited liability company
 
 
By:
Venoco, Inc.     Its: Member
 
 
By:
/s/  TIMOTHY MARQUEZ      

--------------------------------------------------------------------------------


 
 
Name:
Timothy Marquez

--------------------------------------------------------------------------------


 
 
Title:
Chief Executive Officer

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



STATE OF   )     )ss. COUNTY OF   )

        On December 7, 2004, before me, Elaine M. Georges, Notary Public,
personally appeared Jeffrey C. Bermant, personally known to me OR proved to me
on the basis of satisfactory evidence to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

Witness my hand and official seal.
[NOTARY SEAL]

    ELAINE M. GEORGES

--------------------------------------------------------------------------------

(SIGNATURE OF NOTARY)

4

--------------------------------------------------------------------------------



STATE OF CALIFORNIA   )     ) COUNTY OF SANTA BARBARA   )

        On December 3, 2004, before me, Debra Lynn Hambleton, a Notary Public in
and for said State, personally appear Timothy Marquez, personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person(s)
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

        WITNESS my hand and official seal.

/s/  DEBRA LYNN HAMBLETON      

--------------------------------------------------------------------------------

Notary Public    
My Commission Expires: Mar. 7, 2008
[SEAL]
 
  [NOTARIAL SEAL]
   

5

--------------------------------------------------------------------------------



ASSIGNMENT AND ASSUMPTION OF LEASE

        THIS ASSIGNMENT AND ASSUMPTION OF LEASE (the "Assignment") is between
BENTON OIL AND GAS COMPANY, a Delaware corporation (the "Assignor"), and
VENOCO, INC., a Delaware corporation (the "Assignee") and is made with reference
to the following facts:

RECITALS:

        A.    Assignor is the original lessee named in that certain Building
Lease, a copy of which is attached hereto as Exhibit A, pursuant to which
Bermant Development Company ("BDC") is the lessor (the "Lease") for the premises
located at 6267 Carpinteria Avenue, Carpinteria, California, (the "Premises" or
the "Leased Premises");

        B.    BDC subsequently assigned its interest in the Lease to Carpinteria
Bluffs Associates, LLC, a California limited liability company (the "Lessor");

        C.    Assignor also owns an eight percent (8%) membership interest in
Lessor; and,

        D.    Assignor desires to assign the Lease and the Economic Interest (as
defined in Lessor's Operating Agreement dated as of June 20, 1997) (the
"Economic Interest") pursuant to that certain Assignment of Economic Interest
between Assignor and Assignee of even date herewith (the "Assignment of Economic
Interest"), and Assignee desires to acquire the rights to the Leased Premises
under the Lease and the Economic Interest in accordance with the terms set forth
in this Assignment; provided, however, that as a contingency to the assignment
of the Lease and the Economic Interest, both Lessor and Lessor's lender, CapMark
Services, L.P. ("Lender") must consent to the assignment and provided, further,
that such consent shall be deemed to be a consent to the assignment only and not
to the terms and conditions of this Assignment or the Assignment of Economic
Interest.

AGREEMENT:

        NOW, THEREFORE, the parties to this Assignment, intending to be legally
bound, do hereby covenant and agree as follows:

        1.    ASSIGNMENT OF LEASE.    Subject to the terms and conditions stated
herein, Assignor hereby transfers and assigns to Assignee effective as of the
Effective Date set forth in Section 6, below, the entire right, title and
interest of Assignor in and to the Lease, including the entire interest of
Assignor in any prepaid rents made by Lessee in accordance with the provisions
of the Lease.

        2.    ACCEPTANCE OF ASSIGNMENT.    By its execution of this Agreement,
Assignee (a) accepts the assignment of such Lease and assumes all of the duties
and obligations of the Assignor named in such Lease, and (b) agrees that, from
and after the effective date of this Assignment, Assignee shall perform and be
bound by -all of the terms, covenants and conditions of the Assignee under the
Lease, to the same extent as though Assignee were the original lessee under the
Lease.

        3.    ADDITIONAL AGREEMENTS.    In connection with this Assignment, the
patties further agree as follows:

        3.1    Security Deposit.    As of the Effective Date, Assignee shall
deposit the sum of One Hundred Forty Seven Thousand ($147,000) with Lessor as a
security deposit (the "Deposit") for Assignee's performance under the Lease as
provided in Section 4 thereof. Such Deposit shall be in lieu of, and a
replacement for, the letter of credit that Assignor issued to Lessor pursuant to
Section 4 of the Lease which letter of credit Lessor shall return to Assignor
along with written verification of its cancellation upon receipt of the Deposit.

        3.2    QAD Sublease.    Assignee acknowledges that QAD, Inc.
("Subtenant") is a subtenant pursuant to an Amended and Restated Sublease
between Assignor and Subtenant effective as of

1

--------------------------------------------------------------------------------






April 15, 2000 (the "Sublease"), a copy of which is attached hereto as
Exhibit B, and that as of the Effective Date, Assignee shall assume the position
of Sublessor under the Sublease. Any prepaid rent shall be prorated through the
Effective Date and any prepaid security deposit held by Assignor shall be
delivered to Assignee. Furthermore, Assignee acknowledges certain parking spaces
in the Premises are allocated to QAD and Assignee agrees that such allocation
shall continue.

        4.    WARRANTIES AND REPRESENTATIONS.    Assignor warrants and
represents to Assignee that:

        4.1    Right to Convey.    Assignor is the true and lawful owner of the
leasehold estate being conveyed hereunder.

        4.2    Required Consents.    Subject to obtaining the consent of the
Lessor and Lender as called for by Article 11.4 of the Lease, Assignor has full
power and authority to transfer the Lease as provided herein without the consent
of any other person.

        4.3    No Encumbrances.    The leasehold estate is not subject to any
lien, encumbrance, security interest or other right, claim or interest in favor
of any third person.

        4.4    Absence of Default.    On the Effective Date, there will be no
uncured defaults under the Lease.

        5.    INDEMNIFICATION    

        5.1    Indemnification by Assignee.    Assignee shall indemnify, defend
and hold Assignor, its successors and assigns, free and harmless from and
against any loss, liability, damage, claim, cost or expense, including
attorneys' fees, arising from Assignee's performance or failure to perform any
obligation, covenant or condition assumed by it and which arises after the
Effective Date of this Assignment.

        5.2    Indemnification by Assignor.    Assignor shall indemnify, defend
and hold Assignee, its successors and assigns, free and harmless from and
against any loss, liability, damage, claim, cost or expense, including
attorneys' fees, arising from any default in the performance of the Assignor's
obligations, covenants and conditions under the Lease existing prior to the
Effective Date of this Assignment.

        6.    EFFECTIVE DATE.    The effective date of this Assignment and
Assumption of Lease (the "Effective Date") shall be the date on which all of the
following conditions have been satisfied:

        6.1    Lessor has received a release fee in good funds in the amount of
Two Hundred Thousand Dollars ($200,000) from Assignor; and

        6.2    Assignor and Assignee shall have received the following:

        6.2.1    Consent from Lessor to this Assignment of Lease.

        6.2.2    Consent from Lessor to the Assignment of the Economic Interest.

        6.2.3    Consent from Lender to this Assignment of Lease.

        6.2.4    Consent from Lender to the Assignment of the Economic Interest.

        6.3    Assignee has received all payments called for under that certain
Agreement for the Assignment and Assumption of Lease and Membership Interest
between Assignor and Assignee, dated November 16, 2001, as amended.

        7.    NOTICES.    Any notices permitted or required hereunder shall be
in writing and shall be deemed to have been given (a) on the date of delivery if
delivery of a legible copy was made personally

2

--------------------------------------------------------------------------------



or by overnight courier service or by facsimile transmission, or (b) on the
second business day after the date on which mailed by registered or certified
mail, return receipt requested, addressed to the party for whom intended at the
address set forth on the signature page of this Agreement or such other address,
notice of which is given as provided herein.

        8.    EXPIRATION DATE.    This Assignment shall be effective as of the
Effective Date as described in Section 6, above; provided, however that in no
event shall the Effective Date occur prior to December 1, 2001. In addition, if
the Effective Date has not occurred prior to December 31, 2001, this Assignment
shall be void and of no further effect.

        9.    COMPLETE AGREEMENT.    This written instrument, together with any
exhibits or appendices referred to herein, constitutes the entire understanding
of the parties with respect to the matters that are the subject of this
agreement, and no representations, warranties or covenants not included in this
Agreement may be relied upon by any party hereto.

        IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Leases on the date(s) set forth below.

ASSIGNOR:   ASSIGNEE:
Date:
 
                        

--------------------------------------------------------------------------------


 
Date:
 
12/28/01

--------------------------------------------------------------------------------


BENTON OIL AND GAS COMPANY,
a Delaware corporation
 
VENOCO, INC.,
a Delaware corporation
By
 
/s/  STEVEN W. THOLEN      

--------------------------------------------------------------------------------


 
By
 
/s/  WILLIAM LEE WINELAND      

--------------------------------------------------------------------------------

Name:   Steven W. Tholen   Name:   William Lee Wineland Title:   SUP and CFO  
Title:   CFO

3

--------------------------------------------------------------------------------






FIRST AMENDMENT
TO
BUILDING LEASE

        THIS FIRST AMENDMENT TO BUILDING LEASE is entered into by and between
BENTON OIL AND GAS COMPANY, a Delaware corporation ("Benton") and CARPINTERIA
BLUFFS ASSOCLATES, LLC, a California limited liability company ("Carpinteria
Bluffs"), effective as of May    , 2000, with reference to the following facts:

RECITALS:

        A.    Benton and Bermant Development Company ("BDC") entered into that
certain Building Lease dated for reference November 7, 1996 (the "Lease");

        B.    Carpinteria Bluffs is the successor in interest to BDC and the
owner of the property described in the Lease.

        C.    Benton and Carpinteria Bluffs desire to modify the Lease in the
manner provided herein.

AGREEMENTS:

        NOW, THEREFORE, in consideration of the mutual agreements contained
herein, the parties hereby agree as follows:

        1.    SUBLETTING AND TRANSFER CONSIDERATION    

        Section 11.9 of the Original Lease is hereby amended in its entirety to
read as follows:

11.9Permitted Subletting.    Notwithstanding any of the provisions in this Lease
to the contrary, during the first seven (7) years following the Term
Commencement Date, provided that it is not in default under the terms of this
Lease, the original Lessee shall have the right, without the Lessor's consent
and without payment of any Transfer Consideration, to sublease portions of the
Premises to one or more subtenants provided that (i) the total aggregate space
subleased to all subtenants at any one time shall not exceed one-half of the
Premises and (ii) the Lessee shall remain primarily liable for the performance
of all of the terms and conditions of this Lease. If during the first
seven (7) years following the Term Commencement Date, the original Lessee enters
into any sublease or combination of subleases with Lessor's consent which
aggregate more than 50% of the Premises, but no more than 60% of the Premises,
commencing on the date of the sublease which causes the subleased portion of the
Premises to exceed 50%, Lessee shall pay Lessor 25% of the Transfer
Consideration with respect to the entire area subleased under all subleases.

If during the first seven (7) years following the Term Commencement Date, the
original Lessee enters into any sublease or combination of subleases with
Lessor's consent which aggregate more than 60% of the Premises, commencing on
the date of the sublease which causes the subleased portion of the Premises to
exceed 60%, Lessee shall pay Lessor 50% of the Transfer Consideration with
respect to the entire area subleased under all subleases. Commencing on the
seventh anniversary of the Term Commencement Date, Lessee shall pay Lessor 50%
of the Transfer Consideration paid or received after such anniversary date with
respect to any subleases entered into during the first seven (7) years following
the Term Commencement Date whose terms extend beyond the seventh anniversary of
the Term Commencement Date. Any sublease of any portion of the Premises entered
into after the seventh anniversary of the Term Commencement Date

1

--------------------------------------------------------------------------------



shall be subject to the requirement that the prior written consent of the Lessor
be obtained as provided herein, and Lessee shall pay Lessor 50% of the Transfer
Consideration with respect to such sublease and the entire area subleased under
all other subleases.

        2.    FULL FORCE AND EFFECT    

        Other than as expressly modified hereby, the Lease remains in full force
and effect.

        IN WITNESS WHEREOF, the undersigned have executed this First Amendment
to Building Lease as of the date set forth above.

"BENTON"   "CARPINTERIA BLUFFS"
BENTON OIL AND GAS COMPANY,
a Delaware corporation
 
CARPINTERIA BLUFFS ASSOCIATES, LLC,
a California corporation
By
 
/s/  MICHAEL B. WRAY      

--------------------------------------------------------------------------------

Michael B. Wray,
Office of the Chief Executive
 
By:
 
BERMANT DEVELOPMENT COMPANY, a California corporation         By   /s/  JEFF C.
BERMANT      

--------------------------------------------------------------------------------

Jeffrey C. Bermant, President

2

--------------------------------------------------------------------------------



ASSIGNMENT OF BUILDING LEASE
AND
DEVELOPMENT AND CONSTRUCTION AGREEMENT

        FOR VALUE RECEIVED, BERMANT DEVELOPMENT COMPANY hereby assigns and
transfers to CARPINTERIA BLUFFS ASSOCIATES, LLC, a California limited liability
company, all of its right, title, and interest in and to the following documents
and agreements:

1.Development and Construction Agreement between Benton Oil and Gas Company and
Bermant Development Company dated for reference November 7, 1996, as amended by
a First Amendment to Development and Construction Agreement effective as of
November 7, 1996 (collectively the "Agreement").

2.Building Lease between Bermant Development Company, as Lessor, and Benton Oil
and Gas company, as Lessee, dated November 7, 1996, relating to the premises
described as 6267 Carpinteria Avenue, Carpinteria, California (the "Lease").


    Dated: June 19, 1997.      
 
 
BERMANT DEVELOPMENT COMPANY
 
 
By:
/s/  JEFF C. BERMANT      

--------------------------------------------------------------------------------

Jeffrey C. Bermant


ACCEPTANCE OF ASSIGNMENT


        IN CONSIDERATION of the assignment set forth above, CARPINTERIA BLUFFS
ASSOCIATES, LLC, a California limited liability company, hereby accepts the
assignment described above and agrees to keep and perform all of the covenants
and agreements of Bermant Development Company under the Agreement and the Lease
from and after the date of this Assignment. The undersigned agrees to indemnify,
defend, and hold harmless Bermant Development Company from all costs, expenses,
claims, suits, actions and liabilities under the Agreement and the Lease arising
after the date of this Assignment.

    Dated: June 19, 1997.      
 
 
CARPINTERIA BLUFFS ASSOCIATES,
LLC, a California limited liability company
 
 
By:
/s/  DALE J. MARQUIS      

--------------------------------------------------------------------------------

Dale J. Marquis,
Vice President
 
 
By:
/s/  ARTHUR F. BURKE      

--------------------------------------------------------------------------------

Arthur F. Burke,
Secretary

3

--------------------------------------------------------------------------------



Net, Net, Net
BUILDING LEASE

        THIS BUILDING LEASE dated November 7, 1996, for reference purposes only
is made between BERMANT DEVELOPMENT COMPANY, as Lessor, and BENTON OIL AND GAS
COMPANY, as Lessee.

BASIC LEASE PROVISIONS

1.   Premises:   As depicted on Exhibit A.
 
 
Building Name:
 
Benton Oil and Gas Building
 
 
Premises Address:
 
6267 Carpinteria Avenue
Carpinteria, California 93013
 
 
Use of Premises:
 
General and executive offices
2.
 
Leased Area:
 
As depicted on Exhibit A
 
 
Square Feet:
 
See Addendum
3.
 
Initial Annual Rent:
 
See Addendum. ($1.45 per square foot per month)
 
 
Rental Deposit:
 
See Addendum
4.
 
Initial Monthly Rental Installments:
 
See Addendum
5.
 
Term:
 
Fifteen (15) years
6.
 
Rent Commencement Date:
 
Substantial completion of the Tenant Improvements as provided in Paragraph 2.1.
To be specified in Addendum.
 
 
Term Commencement Date:
 
First day of the month succeeding substantial completion of Tenant Improvements.
To be specified in Addendum.
 
 
Termination Date:
 
Fifteen (15) years after Term Commencement Date.
7.
 
Security Deposit:
 
As described in Paragraph 4.
8.
 
Broker(s):
 
Grubb & Ellis, Inc.
9.
 
Parking Spaces Provided:
 
All available parking at the Project, which shall be at least three (3) spaces
for each 1,000 square feet of usable space leased, subject to City of
Carpinteria requirements.
10.
 
Submission of this instrument for examination or signature by the Lessee does
not constitute a reservation of or option for space and it is not effective as a
lease or otherwise until execution by both the Lessee and the Lessor.

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Building
Lease, consisting of the foregoing Basic Lease Provisions, Articles 1 through 18
which follow, and any attached Exhibits or Addendums, as of the date first above
written.

    LESSOR:
 
 
BERMANT DEVELOPMENT COMPANY
 
 
By /s/ [illegible]

--------------------------------------------------------------------------------


 
 
Address:
 
 
130 Cremona Drive, Suite D
Goleta, CA 93117-3075
 
 
LESSEE:
 
 
BENTON OIL AND GAS COMPANY, INC.,
a Delaware corporation
 
 
By:     Name and Title:
 
 
Address prior to Rent Commencement Date:
 
 
    1145 Eugenia Place, Suite 200
    Carpinteria, CA 93013
 
 
Address following Rent Commencement Date:
 
 
    6267 Carpinteria Avenue
    Carpinteria, CA 93013

5

--------------------------------------------------------------------------------



        1.    LEASE OF PREMISES    

        Concurrently with the execution of this Lease, Lessor and Lessee have
entered into a Development and Construction Agreement ("the Development
Agreement") which provides for the construction by the Lessor of a building at
6267 Carpinteria Avenue, Carpinteria, California (the "Premises"), which will be
leased entirely by Lessee. Upon completion of the demising walls in the
building, the parties shall measure the Premises using the American National
Standard ANSI Z65.1-1996 as published by the Building Owners and Managers
Association International to determine the precise rentable area of the
Premises. Within ten (10) days following the completion of such measurements,
Lessor and Lessee shall complete and initial the Addendum attached hereto
stating the total number of square feet in the Premises, the Initial Monthly
Rental Installments, and the Initial Annual Rent.

        The Lessor hereby leases to the Lessee and the Lessee leases from the
Lessor for the term, at the rental, and upon all of the conditions set forth in
this Lease, the Premises identified in Item 1 of the Basic Lease Provisions. The
approximate anticipated configuration and the location of the building and
parking areas is indicated on Exhibit "B". The size, location and function of
the buildings and related structures depicted here are approximate. Subject to
the terms of the Development Agreement, the configuration of the development,
the design, size, function and location of all other improvements, are subject
to change for any reason deemed sufficient by Lessor. The Lessor reserves the
right to alter the configuration of the Project to construct additional
improvements thereon, to withdraw areas therefrom from time to time and alter
the configuration of the associated parking areas, provided that the number of
parking spaces intended for the Lessee's use shall not thereby be materially
diminished. The Lessee shall be allocated the number of parking spaces set forth
in Item 9 of the Basic Lease Provisions. Nothing in this Lease shall cause the
Lessor in any way to be construed as an employer, employee, fiduciary, a
partner, a joint venturer or otherwise associated in any way with the Lessee in
the operation of the Premises, or to subject the Lessor to any obligation, loss,
charge or expense connection with or arising from the Lessee's operation or use
of the Premises.

        The parties intend this Lease to be a net, net, net Lease with the
Lessee paying its all real property taxes, insurance and certain operating costs
for the Premises and the land on which it is situated. Lessee shall have no
right to reduce or offset the rent payable hereunder for any reason.

        2.    TERM    

        2.1    Commencement of Term    

        (a)   The term of this Lease shall commence upon the Term Commencement
Date. Not less than ten (10) days prior to the date of scheduled substantial
completion of the Tenant Improvements, Lessor and Lessee shall complete and
initial the Addendum attached hereto specifying the term and rent commencement
dates. The Lessor shall deliver possession of the Premises upon substantial
completion of the Tenant Improvements. The Lease will end upon the Termination
Date as provided in item 7 of the Basic Lease Provisions unless sooner
terminated pursuant to any provision hereof.

        2.2    Delay in Commencement.    Except as provided in the Development
Agreement, if the Lessor cannot deliver possession of the Premises to the Lessee
on the Rent Commencement Date, the Lessor shall not be subject to any liability
therefor, nor shall such failure affect the validity of this Lease or the
obligations of the Lessee hereunder or extend the term hereof provided, however,
that the Lessee shall not be obligated to pay rent until delivery of the
Premises has occurred in accordance with the terms of the Development Agreement.

1

--------------------------------------------------------------------------------






        3.    RENT    

        3.1    Initial Annual Rent.    The Lessee shall pay the Initial Monthly
Rental for the first month of the term of the Lease on the Rent Commencement
Date. Commencing on the month immediately following the Rent Commencement Date,
the Lessee shall pay to the Lessor in advance on the first day of each month,
the Initial Monthly Rental installments for the remaining eleven (11) months in
the first year of the term. In the event that the Rent Commencement Date is
other than the first day of a month the rent for the second month of the term of
this Lease shall be prorated.

        In the event that a portion of the Tenant Improvement Allowance to be
provided by the Lessor, as described in the Development Agreement, remains
unused after completion of the Tenant Improvements and the payment of all of the
Tenant's Improvement Expenses, as defined in the Development Agreement, the rent
payable by Lessee under the terms of this Lease for the initial term shall be
reduced by the unused portion of the Tenant Improvement Allowance, multiplied by
twelve percent (12%), ratably spread over the initial term. By way of example,
if the unused portion of the Tenant Improvement Allowance was One Hundred
Thousand Dollars, the rent reduction would be calculated as follows:

Reduction in annual rent @ 12%   (12,000.00 )  
Reduction in monthly rent
 
(1,000.00
)
 
Rent per the lease at $1.45 per sq. foot assuming 50,000 sq. feet (monthly)
 
72,500.00
 
1.45 / sq.ft
Adjusted Rent if actual TI costs are $100,000 less than the allowance
 
71,500.00
 
1.43 / sq.ft.

        3.2    Additional Rent.    Throughout the initial and any renewal term
of the Lease, the Lessee shall reimburse the Lessor, as additional rent, in the
manner and at the times provided, for all Building Operating Expenses (as
hereinafter defined) incurred by the Lessor.

        3.3    No Reduction or Offset.    All Rent due under this Lease shall be
payable without deduction, abatement or offset.

        3.4    Definitions:    For purposes of this Article 3:

        (a)   Building Operating Expenses shall mean the sum of all expenses
incurred by the Lessor in connection with the operation, repair and maintenance
of the Premises and the project, including, but not limited to, heating and air
conditioning; all real property taxes (as hereinafter defined) imposed upon or
with respect to the Premises and related improvements; all fire and extended
coverage, earthquake, loss of rents, vandalism, malicious mischief, public
liability and other insurance covering the Premises and the project and losses
suffered which fall below the insurance deductible (in amounts that are
commercially reasonable at the time); utilities; materials and supplies;
salaries, wages and other expenses incurred with respect to the operation,
repair and maintenance of the Premises and the project, the cost of maintaining,
repairing, and replacing all improvements constituting a portion of the
Premises; expenses incurred by the Lessor in connection with the operation and
maintenance of driveways, landscaping, walkways, plazas, parking facilities, and
perimeter property including, but not limited to all items described in
Section 6.1 hereof except as expressly excluded in that Section; gardening,
landscaping, repaving, repainting and trash removal; depreciation of equipment
used in such maintenance; security and fire protection; utilities; amortization
of capital investments for improvements which are designed to reduce operating
costs, improve operations or comply with governmental conservation or safety
programs over such reasonable period as the Lessor shall determine (together
with interest at five

2

--------------------------------------------------------------------------------






(5) percentage points above the discount rate of the Federal Reserve Bank of San
Francisco on the unamortized amount excluding improvements that relate
exclusively to the roof structure, foundation or exterior and load-bearing
walls); and an amount equal to 12.5% of all such expenses to cover the Lessor's
administrative and overhead expenses.

        Notwithstanding anything to the contrary contained in the Lease,
Building Operating Expenses shall not include (i) expenditures classified as
capital improvements in accordance with generally accepted accounting
principles, (ii) any penalty or charge for late payment of any operating cost by
Lessor, (iii) amounts expended to correct construction defects in the Premises
or to correct faulty workmanship.

        (b)   Real Property Taxes shall mean all real and personal property
taxes and assessments incurred during any calendar year, including, but not
limited to: special and extraordinary assessments, meter and sewer rates and
charges, occupancy taxes or similar taxes imposed on or with respect to the real
property or personal property used in connection with the Premises, whether or
not imposed on or measured by the rent payable by the Lessee, and other
governmental levies and charges, general and special, ordinary and
extraordinary, unforeseen as well as foreseen, of any kind and nature whatsoever
relating to the real or personal property, and any gross rental; license or
business tax measured by or levied on rent payable or space occupied. If, by
law, any property taxes are payable, or may at the option of the taxpayer be
paid, in installments (whether or not interest shall accrue on the unpaid
balance of such property taxes), the Lessor may, at the Lessor's option, pay the
same and, in such event, any such accrued interest on the unpaid balance of such
property taxes shall be deemed to be Real Property Taxes as defined herein. Real
Property Taxes shall also include all expenses reasonably incurred by the Lessor
in seeking a reduction by the taxing authorities of Real Property Taxes
applicable to the Premises. Real Property Taxes shall not include any capital
levy, franchise, estate, inheritance, succession, gift or transfer tax of the
Lessor, or any income, profits or excess profits tax, assessment, charge or levy
upon the income of the Lessor; provided, however, that if at any time during the
term of this Lease under the laws of the United States or the State of
California, or any political subdivision of either, a tax or excise on rents,
space or other aspects of real property, is levied or assessed against the
Lessor, the same shall be deemed to be Real Property Taxes. Real Property Taxes
shall also not include (i) special district assessments for improvements to the
roof structure, foundation, exterior and load-bearing walls or (ii) assessments
from a Mello-Roos, or similar district, formed exclusively for the benefit of
the Premises. If any such property taxes upon the income of the Lessor shall be
imposed on a graduated scale, based upon the Lessor's aggregate rental income,
Real Property Taxes shall include only such portion of such property taxes as
would be payable if the rent payable with respect to the Premises were the only
rental income of the Lessor subject thereto.

        (c)   The Lessee shall have the right to review, copy and audit all
documents and information pertaining to operating expenses and real property
taxes of the Premises. In the event such audit indicates the operating expenses
paid by the Lessee are greater than one hundred and five percent (105%) of the
actual operating expenses for the appropriate period, the Lessor will, within
thirty (30) days of its receipt of the audit, reimburse the Lessee for all costs
associated with the audit and the expenses that the Lessee paid in excess of the
audited expenses plus interest on such amounts.

        (d)   Provided that the Lessee is not then in default under the terms of
this Lease, the Lessee shall have the right to seek a reduction in the Real
Property Taxes and/or the insurance obtained by the Lessor for the Premises the
premiums for which are included in the Building Operating Expenses. Any
alternate insurance proposed by the Lessee must be substantially identical to
the insurance carried by the Lessor in coverages, policy limits, deductibles,
co-insurance provisions, and other features and must be issued by a carrier with
an A.M. Best rating equal to or superior to

3

--------------------------------------------------------------------------------






that of the carrier(s) utilized by the Lessor. In the event that the Lessee is
able to locate qualifying insurance issued by a qualifying carrier at a premium
less than that charged for the comparable insurance carried by the Lessor, the
Lessor shall have the option to either (i) utilize the carrier and the coverages
located by the Lessee or (ii) continue to utilize the carrier and coverages then
maintained by the Lessor; provided, however, that in such a case the excess
premium costs of the insurance carried by the Lessor over the premiums for the
insurance located by the Lessee shall not be included in the Building Operating
Expenses for purposes of this Lease.

        3.5    Rent Adjustment for Consumer Price Index.    As specified in
item 4 of the Basic Lease Provisions, the annual rent shall be increased as of
the expiration of each full or partial calendar year of the Lease term (the
"Adjustment Date") to reflect any increase in the United States Department of
Labor, Bureau of Labor Statistics, Consumer Price Index, "Urban Wage Earners and
Clerical Workers (Revised) Series) All Items—Los Angeles—Anaheim Riverside
Average (1982-1984=100)". The index for said subgroup applicable for the month
of December (or the month preceding the Rent Commencement Date for the first
partial calendar year of the lease term) preceding each Adjustment Date shall be
considered the "base", and the annual rent following each Adjustment Date shall
be computed by adjusting the annual rent payable for the preceding calendar year
thereof by the percentage change in the index as of the adjustment date over the
"base"; provided, however, in no event shall the rent payable for any year be
less than the rent payable for the preceding period on account of the adjustment
pursuant to this Paragraph 3.5, notwithstanding the fact that the index may, as
of some Adjustment Date, be less than the "base", and provided further that the
annual rent for any year shall not be increased by more than five and one-half
percent (5.5%) nor less than two and one-half percent (2.5%) over the base rent
payable in the preceding lease year. If as of any Adjustment Date there shall
not exist the Consumer Price Index in the same format as set forth above, the
parties shall substitute any official index published by the Bureau of Labor
Statistics or any successor or similar Governmental agency as may then be in
existence and shall be most nearly equivalent thereto. If the parties shall be
unable to agree upon a successor index, the parties shall refer the choice to
arbitration in accordance with the rules of the American Arbitration
Association. This provision shall not apply to the Building Operating Expenses.

        3.6    Calculation and Payment    

        (a)   Annual rent shall be payable to the Lessor without deduction or
offset in lawful money of the United States at the Lessor's address herein or to
such other persons or at such other places as the Lessor designates in writing.
Rent payable for any period for less than one (1) month shall be prorated based
upon a thirty (30) day month.

        Prior to the commencement of the lease term and on the earlier of each
December thereafter or the month following the date on which construction was
substantially completed in a manner that changed the leasable area affecting the
calculation thereof, the Lessor shall give the Lessee a written estimate of the
Building Operating Expenses for the ensuing year or portion thereof. The Lessee
shall pay such estimated amount to the Lessor in equal monthly installments, in
advance. Within ninety (90) days after the end of each calendar year, the Lessor
shall furnish to the Lessee a statement showing in reasonable detail the actual
Building Operating Expenses incurred by the Lessor during such period, and the
parties shall within thirty (30) days make any payment or allowance necessary to
adjust the Lessee's estimated payment to the Lessee's actual proportionate share
as shown by such annual statement. Any amount due the Lessee shall be credited
against installments next coming due under this paragraph.

        (b)   Within ninety (90) days after each Adjustment Date, the Lessor
shall furnish the Lessee with a written statement showing the percentage change
in the index for the period ending on the Adjustment Date and specifying the
increase, if any, in the annual rent subsequent to the

4

--------------------------------------------------------------------------------






Adjustment Date, taking into account all prior adjustments to annual rent for
the period preceding the Adjustment Date pursuant to this paragraph above and
applying any percentage increase in the index to the annual rent as previously
adjusted. At the rental payment date next following the Lessee's receipt of such
statement, the Lessee shall pay to the Lessor an amount equal to one-twelfth
(1/12th) of the adjustment pursuant to this Paragraph (b) multiplied by the
number of rent payment dates (including the current one) since the relevant
Adjustment Date. Subsequent rental payments shall be increased by one-twelfth
(1/12th) of the adjustment pursuant to this Paragraph (b).

        3.7    End of Term.    Upon the expiration or earlier termination of
this Lease, the Lessee shall pay the Lessor, as additional rent, the aggregate
rental increase which would have been payable by the Lessee pursuant to this
Article 3, except for such expiration or termination, for the portion of the
year in which termination or expiration occurs through the Termination Date. The
amount of such payment shall be calculated by the Lessor based upon Paragraphs
3.2 and 3.5 (using the expiration or Termination Date as the Adjustment Date for
Paragraph 3.5) and the best information then available to the Lessor, and shall
give effect to all prior adjustments and payments on account by Lessee pursuant
to this Article 3.

        4.    SECURITY DEPOSIT    

        Within ten (10) days of the receipt of written notice from the Lessor
stating that the Lessor has received a written loan commitment for a development
and construction loan for the Project, the Lessee shall deliver to the Lessor an
irrevocable standby letter of credit issued for the benefit of the Lessor and,
if so requested by Lessor, Lessor's lender, in an amount equal to the estimated
Initial Annual Rent, as determined by multiplying the estimated size of the
Premises (based upon the working drawings for the Building) by $1.45 per sq.ft.
by six (6) (the "Initial Letter of Credit"). Upon the date that the Lessee takes
possession and occupancy of the Premises, providing that the Lessee is not in
default under the terms of this Lease or the Development Agreement, the Lessee
shall have the right to reduce the Initial Letter of Credit to an amount equal
to two (2) months' rent (calculated by multiplying the Initial Monthly Rental by
two (2) (the "Replacement Letter of Credit"). On the fifth anniversary of the
Term Commencement Date, provided that (i) the Lessee is not then in default
under this Lease and (ii) the Lessor has served not more than two (2) notices of
default on the Lessee under Section 12.1 hereof during the term of this Lease,
the Lessee shall have the right to reduce the amount of the Replacement Letter
of Credit to an amount equal to one month's rent (based on the monthly rent
payable during the sixth lease year). (The Initial Letter of Credit and the
Replacement Letter of Credit are collectively referred to as the "Letters of
Credit"). The Letters of Credit shall be issued by an issuer reasonably
acceptable to the Lessor and shall be in a form and upon terms and conditions
reasonably acceptable to the Lessor. The Letters of Credit may provide for a
term of twelve (12) months with annual renewals, provided that the Lessor shall
have the right to fully draw on the Letter of Credit in the event that the
issuer thereof is unwilling to renew the Letter of Credit for the subsequent
year. The Letter of Credit shall require thirty (30) days advance written notice
of Lessor of any intention on the part of the issuer to not renew the Letter of
Credit for the subsequent twelve months. The Letters of Credit shall constitute
a security deposit for the faithful performance by the Lessee of all covenants
and conditions of this Lease.

        If the Lessee shall breach or default in the performance of any
covenants or conditions of this Lease, including the payment of rent, the Lessor
may draw upon the Initial or Replacement Letter of Credit, as applicable and
use, apply or retain the whole or any part of such security deposit for the
payment of any rent in default or for any other sum which the Lessor may spend
or be required to spend by reason of the Lessee's default. If the Lessor so uses
or applies all or any portion of said deposit, the Lessee shall, within ten (10)
days after written demand therefor, (i) cause the issuer of the Letter of Credit
to issue a new Letter of Credit in favor of the Lessor in an amount sufficient
to restore said deposit to the full amount hereinabove stated and the Lessee's
failure to do so shall be a

5

--------------------------------------------------------------------------------




material breach of this Lease. Should the Lessee comply with all covenants and
conditions of this Lease, the Letter of Credit shall be returned to the issuer
at the expiration of the term. Should the Lessor sell its interest in the
Premises, the Lessee shall cause the transferee to be named as the beneficiary
of the Letters of Credit.

        5.    USE    

        5.1    Use.    The Premises shall be used and occupied for the purposes
described in Item 1 of the Basic Lease Provisions, permitted under applicable
ordinances and other Governmental requirements, the covenants, conditions and
restrictions affecting the Project in effect on the Term Commencement Date, as
the same may be amended from time to time, and the Rules and Regulations as the
Lessor may from time to time reasonably adopt for the safety, care and
cleanliness of the Premises and the Project or the preservation of good order.
The Rules and Regulations presently in effect are attached hereto as
Exhibit "C". The Rules and Regulations, as the same may be amended from time to
time, shall not materially diminish or change the rights of the Lessee
hereunder.

        5.2    Compliance with Law; Nuisance.    The Lessee, at the Lessee's
sole cost and expense, shall comply promptly and at all times with all laws,
requirements, ordinances, statutes, and regulations of all municipal, state or
federal authorities, or any board of fire insurance underwriters, or other
similar bodies (collectively "regulations"), now in force or which may hereafter
be in force, pertaining to Lessee's use of the Premises and the occupancy
thereof, including any law that requires alteration, maintenance or restoration
of the Premises as the result of the Lessee's use thereof. The judgment of any
court of competent jurisdiction, or the admission of the Lessee in any action or
proceeding against the Lessee, whether the Lessor is a party thereto or not,
that the Lessee violated any such ordinances or statutes in the use of the
Premises shall be conclusive of that fact as between the Lessor and the Lessee.
The Lessee, at its sole expense, shall also comply with (i) all requirements for
fire extinguishers or fire extinguisher systems required in the Premises and
(ii) all conditions imposed on the use, occupancy or employment of the Premises
by the City of Carpinteria or other governmental authority. The Lessee shall not
commit, or suffer to be committed, any waste of the Premises.

        5.3    Insurance Cancellation.    Notwithstanding the provisions of
Paragraph 5.1 above, the Lessee shall not do or permit anything to be done in or
about the Premises nor bring or keep anything therein, including all uses
permitted under Paragraph 5.1 above, which will in any way cause the
cancellation of any fire or other insurance upon the Premises, or any other part
thereof, or any of its contents. If the Lessee's use of the Premises causes an
increase in said insurance rates, the Lessee shall pay as additional rent the
amount of such increase. The Lessee shall be in default under this Lease should
the Lessee cause the cancellation of fire or other insurance upon the Premises
or should the Lessee fail to pay any increased insurance rate attributable to
the Lessee's use of the Premises.

        5.4    Hazardous Substances.    Any corrosive, flammable, hazardous or
other special waste or materials shall be handled or disposed of as directed by
applicable state, Federal, County and City, regulations. The Lessee shall
handle, store or dispose of such materials in a careful and prudent manner. At
the termination of the Lease, or any option period thereof, the Lessee shall
fully clean the Premises in such a manner that no residue of such materials or
waste shall remain on the Premises. If required by applicable law, the Lessee
shall notify the appropriate governmental authority of the presence and amount
of any such material or waste, and shall comply with all conditions imposed by
such authority. The Lessee shall contact the appropriate governmental authority
prior to occupancy to determine the existence of any records for the Premises.

        If so required by cognizant governmental authority or the Lessor's
insurance carrier or lender, upon thirty (30) days written notice from the
Lessor, the Lessee shall submit a Hazardous Materials

6

--------------------------------------------------------------------------------



Management Plan (HMMP) and a Hazardous Materials Floor Plan (HMF) to the Lessor
and the appropriate governmental authority for approval. These plans shall be
attached in full to this Lease.

        The HMMP shall include the following:

        (a)   The company name, address and contact person.

        (b)   General facility description with map showing location of all
buildings and structures.

        (c)   Facility hazardous material storage map showing the location of
each proposed hazardous material storage area and access to such facilities. The
map shall be updated annually by the occupant and submitted by January 1 each
year.

        (d)   A floor plan showing the location of each hazardous material
storage area, storage area access, and the location of emergency equipment.

        The HMF shall include the following:

        (a)   Hazardous Materials Handling Report describing the safe handling
of hazardous materials to prevent accidents.

        (b)   Separation or Hazardous Material Report outlining the methods to
be utilized to insure separation and protection of hazardous materials from such
factors that could cause fire, explosion, spills, etc.

        (c)   Inspection and Record Keeping Plan indicating the procedures for
inspecting each storage facility. An authorized record of inspection shall be
maintained by the Lessee.

        (d)   Employee Training Program to insure that employees know how to
safety handle hazardous materials.

        (e)   Hazardous Materials Contingency Plan that clearly describes
appropriate response procedures and measures in case of an accident.

        (f)    A floor plan identifying the location and quantity of each
hazardous material, including the chemical name and quantity limit for each
class.

        The Lessee shall pay inspection fees, based on the hourly inspection
rate, for an environmental audit to be conducted by the appropriate governmental
authority, or the Lessor, at the termination of the Lease and prior to
reoccupation of the Premises, if hazardous materials were in use on the
Premises. The appropriate governmental authority shall perform or the Lessee
shall arrange for such an audit in a timely manner to prevent economic hardship
to the Lessor and shall certify that the Premises are available for
reoccupation, or shall specify clean-up measures that will render the Premises
safe for reoccupation. The Lessee shall be responsible for any clean-up that may
be required as a result of the audit.

        Should the Lessee fail to comply with any duty set forth in this
Paragraph 5.4, the Lessor may, in addition to all other remedies now or
hereafter provided by this Lease, or by law, perform such duty or make good such
default, and any amounts which the Lessor shall advance pursuant thereto shall
be repaid by the Lessee to the Lessor on demand.

        5.5    Environmental Laws.    

        (a)   Compliance with Environmental Laws.    The Lessee, in its conduct
of business on or in any activity, work, thing done, permitted or suffered by
the Lessee, its agents, contractors, employees or invitees on the Premises,
shall at all times and in all respects comply with all federal, state and county
laws, ordinances and regulations (the "Hazardous Materials Laws") relating to
industrial hygiene, environmental protection or the use, analysis, generation,
manufacture, storage, disposal or transportation of any oil, flammable
explosives, asbestos, radioactive materials or waste,

7

--------------------------------------------------------------------------------






or other hazardous, toxic, contaminated or polluting materials, substances, or
wastes, including, without limitation, any "hazardous substances," "hazardous
wastes," "hazardous materials," or "toxic substances" under any such laws,
ordinances or regulations (collectively, the "Hazardous Materials"). Such laws,
ordinances or regulations shall include, but not be limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601, et seq; the Hazardous Materials Transportation
Act, 49 U.S.C. Section 1801, et seq; the Resource Conservation and Recovery Act
of 1976, 42 U.S.C. Section 6901 et seq; the Clean Water Act, 33 U.S.C.
Section 466, et seq; the Safe Drinking Water Act, 14 U.S.C. Section 1401, et
seq; the Superfund Amendment and Reauthorization Act of 1986; Public Law 99-499,
100 Stat. 1613; the Toxic Substances Control Act, 15 U.S.C. Section 2601, et
seq, as amended; those substances defined as "hazardous waste", "extremely
hazardous waste", "restricted hazardous waste" or "hazardous substance" in the
Hazardous Waste Control Act, Section 25100 et seq of the California Health &
Safety Code; and those materials and substances similarly described in the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. Section 136, et
seq., as amended; the Atomic Energy Act of 1954, 42 U.S.C. Section 2011, et
seq., as amended; the Porter Cologne Water Quality Control Act, Section 1300 et
seq. of the California Health & Safety Code; and any regulations adopted and
publications promulgated pursuant to said Laws.

        (b)   Hazardous Materials Handling.    The Lessee shall, at its own
expense, procure, maintain in effect and comply with all conditions of any and
all permits, licenses and other governmental and regulatory approvals required
for the Lessee's use of the Premises, including, without limitation, discharge
of (appropriately treated) materials or wastes into or through any sanitary
sewer serving the Premises. Except as discharged into the sanitary sewer in
strict accordance and conformity with all applicable Hazardous Materials Laws,
the Lessee shall cause any and all Hazardous Materials removed from the Premises
to be removed and transported solely by duly licensed haulers to duly licensed
facilities for final disposal of such materials and wastes. The Lessee shall in
all respects handle, treat, deal with and manage any and all Hazardous Materials
in, on, under or about the Premises in total conformity with all applicable
Hazardous Materials Laws and prudent industry practices regarding management of
such Hazardous Materials. Upon expiration or earlier termination of the term of
the Lease, the Lessee shall cause all Hazardous Materials to be removed from the
Premises and transported for use, storage or disposal in accordance and
compliance with all applicable Hazardous Materials Laws. The Lessee shall not
take any remedial action in response to the presence of any Hazardous Materials
in or about the Premises, nor enter into any settlement agreement, consent,
decree or other compromise in respect to any claims relating to any Hazardous
Materials in any way connected with the Premises, without first notifying the
Lessor of the Lessee's intention to do so and affording the Lessor ample
opportunity to appear, intervene or otherwise appropriately assert and protect
the Lessor's interest with respect thereto.

        (c)   Notices.    The Lessee shall immediately notify the Lessor in
writing of any of the following activities relating to the Lessee's operations
on the Premises: (i) any enforcement, clean-up, removal or other governmental or
regulatory action instituted, completed or threatened pursuant to any Hazardous
Materials Laws; (ii) any claim made or threatened by any person against the
Lessee, the Premises relating to damage, contribution, cost recovery
compensation, loss or injury resulting from or claimed to result from any
Hazardous Materials in, on or removed from the Premises; and (iii) any reports
made to any environmental agency arising out of or in connection with any
Hazardous Materials in or removed from the Premises, including any complaints,
notices, warnings or asserted violations in connection therewith. The Lessee
shall also supply to the Lessor as promptly as possible, and in any event within
five (5) business days after the Lessee first receives or sends the same, with
copies of all claims, reports, complaints, notices, warnings or asserted
violations relating in any way to the Premises, or the Lessee's use thereof. The
Lessee shall promptly deliver to the Lessor copies of hazardous waste manifests
reflecting the legal and proper disposal of all Hazardous Materials removed from
the Premises.

8

--------------------------------------------------------------------------------





        (d)   Indemnification of Lessor.    The Lessee shall indemnify, defend,
protect, and hold the Lessor, and each of the Lessor's partners, employees,
agents, attorneys, successors and assigns, free and harmless from and against
any and all claims, liabilities, penalties, forfeitures, losses or expenses
(including attorneys' fees) for death of or injury to any person or damage to
any property whatsoever arising from or caused in whole or in part, directly or
indirectly, by (A) the presence in, on, under or about the Premises, or
discharge in or from the Premises of any Hazardous Materials resulting from the
Lessee or the Lessee's use, analysis, storage, transportation, disposal,
release, threatened release, discharge or generation of Hazardous Materials to;
in, on, under, about or from the Premises, but only to the extent such Hazardous
Materials., are present as a result of actions of the Lessee, its officers,
employees, invitees, assignees, contractors, or agents, or (B) the Lessee's
failure to comply with any Hazardous Materials Law. The Lessee's obligations
hereunder shall include, without limitation, and whether foreseeable or
unforeseeable, all costs of any required or necessary repair, clean-up or
detoxification or decontamination of the Premises, and the preparation and
implementation of any closure, remedial action or other required plans in
connection therewith, and shall survive the expiration or earlier termination of
the term of the Lease. For purposes of the release and indemnity provisions
hereof, any acts or omissions of the Lessee; or by officers, invitees,
employees, agents, assignees, contractors or subcontractors of the Lessee or
others acting for or on behalf of the Lessee (to the extent any such individual
is acting within the scope of his relationship with the Lessee), whether or not
such acts or. omissions are negligent, intentional, willful or unlawful, shall
be strictly attributable to the Lessee.

        6.    MAINTENANCE, REPAIRS AND ALTERATIONS    

        6.1    Lessor's Obligations.    The Lessor shall cause to be maintained,
in good order, condition and repair, the roof membrane, and common windows and
doors of the Premises (excluding the interior surface thereof), heating, venting
and air conditioning systems, and any public and common areas in the Premises,
the exterior Premises paint as well as all parking areas, driveways, sidewalks,
private roads or streets, and landscaping. The costs of such maintenance are
chargeable to the Lessee pursuant to Paragraph 3.2 hereof. The Lessor shall
maintain, at its sole cost and expense and without reimbursement by Lessee, the
roof structure, foundation, exterior and load-bearing walls.

        6.2    Lessee's Obligations.    The Lessee shall, during the term of
this Lease, keep in good order, condition and repair, the interior of the
Premises and every part thereof, including, but not limited to, all interior
windows and doors in and to the Premises. Except as expressly provided in
Paragraphs 3.4 and 6.1, the Lessor shall incur no expense nor have any
obligation of any kind whatsoever in connection with the maintenance of the
interior of the Premises and the Lessee expressly waives the benefits of any
statute now or hereafter in effect which would otherwise afford the Lessee the
right to make repairs at the Lessor's expense or to terminate this Lease because
of any failure to keep the interior of the Premises in good order, condition and
repair. Notwithstanding the foregoing, the Lessor shall be liable for
maintenance or repairs which are caused by the Lessor's gross negligence. The
Lessee shall be responsible for interior janitorial services.

        6.3    Alterations and Additions.    

        (a)   The Lessee shall not, without the Lessor's prior written consent,
make any alterations, improvements, additions or utility installations in, on or
about the Premises unless such work is limited to patching, painting,
redecorating and carpeting or is nonstructural in nature and its cost does not
exceed one-half of the monthly rent then payable. For all work, the Lessee will
provide the Lessor with as-built drawings reflecting any changes to the
Premises. As used in this Paragraph 6.3, the term "utility installations" shall
include bus ducting, power panels, fluorescent fixtures, space heaters, conduits
and wiring. As a condition

9

--------------------------------------------------------------------------------



to giving such consent, the Lessor may require that the Lessee (i) agree to
remove any such alterations, improvements, additions or utility installations at
the expiration or sooner termination of the term, and to restore the Premises to
their prior condition and (ii) in the event there has been a monetary default by
the Lessee hereunder in the prior thirty-six (36) months, provide the Lessor, at
the Lessee's sole cost and expenses, a lien and completion bond in an amount
equal to one and one-half (11/2) times the estimated cost of such improvements,
to insure the Lessor against any liability for mechanics' and materialmen's
liens and to insure completion of work.

        (b)   All alterations, improvements and additions to the Premises shall
be performed by the Lessor's contractor or other licensed contractor approved by
the Lessor, which approval shall not be unreasonably withheld. The Lessee shall
pay, when due, all claims for labor or materials furnished to or for the Lessee
at or for use in the Premises, which claims are or may be secured by any
mechanics' or materialmen's lien against the Premises or any interest therein,
and the Lessor shall have the right to post notices of non-responsibility in or
on the Premises as provided by law.

        6.4    Surrender.    On the last day of the term hereof, or on any
sooner termination, the Lessee shall surrender to the Lessor the Premises and,
subject to the provisions of Paragraph 6.3(a) hereof, all alterations, additions
and improvements thereto, in the same condition as when received or made,
ordinary wear and tear excepted; provided, however, that the Lessee's machinery,
equipment and trade fixtures (including utility installations) which may be
removed without irreparable or material damage to the Premises, shall remain the
property of the Lessee and be removed by the Lessee. The Lessee shall repair any
damage to the Premises occasioned by the removal of the Lessee's furnishings,
machinery, equipment and trade fixtures, which repair shall include the patching
and filing of holes and repair of structural damage.

        6.5    Lessor's Rights.    If the Lessee fails to perform the Lessee's
obligations under this Article 6, the Lessor may, at its option (but shall not
be required to), and with a five (5) day written notice to the Lessee, perform
such obligations on behalf of the Lessee, and the cost thereof, together with
interest thereon at the rate specified in Paragraph 12.2(a) hereof, shall become
due and payable as additional rent to the Lessor within ten (10) days following
written demand therefor.

        7.    INSURANCE    

        The Lessee, at its sole cost and expense, shall, commencing on the date
the Lessee is given access to the Premises for any purpose, and during the
entire term hereof, procure, pay for and keep in full force and effect:

        7.1    Lessee's Liability Insurance.    Comprehensive general liability
insurance with respect to the Premises and the operations of or on behalf of the
Lessee in, on or about the Premises, including, but not limited to, personal
injury, product liability (if applicable), blanket contractual, owner's
protective, broad form property damage liability coverage, host liquor liability
and owned and non-owned automobile liability in an amount not less than TWO
MILLION DOLLARS ($2,000,000) Combined Single Limit. Such policy shall contain
(i) severability of interest, (ii) cross liability, and (iii) an endorsement
stating in substance that "such insurance as is afforded by this policy for the
benefit of the Lessor shall be primary as respects any liability or claims
arising out of the occupancy of the Premises by the Lessee, or out of the
Lessee's operations, and any insurance carried by the Lessor shall be excess and
noncontributory.

        7.2    Lessee's Worker's Compensation Insurance.    Worker's
Compensation coverage as required by law, together with Employer Liability
coverage.

10

--------------------------------------------------------------------------------



        7.3    Lessee's Fire and Extended Coverage Insurance.    Commencing on
the Rent Commencement Date, insurance against fire, vandalism, malicious
mischief and such other additional perils as now are or hereafter may be
included in a standard "All Risks" coverage, insuring all improvements and
betterments made to the Premises (excluding Tenant Improvements made by Lessor
or its contractor, all of which shall be insured by the Lessor's casualty
insurance), the Lessee's trade fixtures, furnishings, equipment, stock, loss of
income or extra expense, and other items of personal property in an amount not
less than 90% of replacement value. Such insurance shall contain (i) no
coinsurance or contribution clauses, (ii) a Replacement Cost Endorsement, and
(iii) deductible amounts acceptable to the Lessor.

        7.4    Policy Requirements.    All policies of insurance required to be
carried by the Lessee pursuant to these requirements shall be written by
responsible insurance companies authorized to do business in the State of
California. Any such insurance required by the Lessee hereunder may be furnished
by the Lessee under any blanket policy carried by it or under a separate policy
therefor. A true and exact copy of each paid up policy evidencing such insurance
or a certificate of the insurer, certifying that such policy has been issued,
providing the coverage required and containing the provisions specified herein,
shall be delivered to the Lessor prior to the date the Lessee is given the right
to possession of the Premises, and upon renewals, not less than thirty (30) days
prior to the expiration of such coverage. The Lessor may, at any time, and from
time to time, inspect and/or copy any and all insurance policies required
hereunder. In no event shall the then limits of any policy be considered as
limiting the liability of the Lessee under this Lease.

        Each policy evidencing insurance required to be carried by the Lessee
pursuant to these requirements shall contain, in form and substance satisfactory
to the Lessor: (i) a provision including the Lessor and any other parties in
interest designated by the Lessor as an additional insured; (ii) a waiver by the
Lessee's insurer of any right to subrogation against the Lessor, its agents,
employees and representatives which arise or might arise by reason of any
payment under such policy or by reason of any act or omission of the Lessor, its
agents, employees or representatives, and (iii) a provision that the insurer
will not cancel or materially change the coverage provided by such policy
without first giving the Lessor thirty (30) days' prior written notice.

        7.5    Lessor's Rights.    If the Lessee fails to procure, maintain
and/or pay for at the times and for the durations specified in this Lease, the
insurance required hereunder, or fails to carry insurance required by any
governmental requirement, the Lessor may (but without obligation to do so), and
with twenty-four (24) hours advance notice to the Lessee, perform such
obligations on behalf of the Lessee, and the cost thereof, together with
interest thereon at the rate specified in Paragraph 12.2(a) hereof, shall
immediately become due and payable as additional rent to the Lessor.

        7.6    Lessor's Insurance.    The Lessor shall maintain during the term
of this Lease such insurance against physical damage to the Premises and the
tenant improvements made by the Lessor or its contractors, comprehensive
liability insurance and other insurance as the Lessor may, from time to time,
determine. The Lessor shall reasonably determine the limits of coverage,
deductibles and specific perils insured against provided, however, that the
Lessor's casualty insurance shall be a so-called All-Risk policy, insuring the
full replacement value of the Premises and such tenant improvements. The Lessor
may, but shall not be obliged to, take out and carry any other form or forms of
insurance as it or the mortgagees of the Lessor may reasonably determine
advisable. Notwithstanding any contributions by the Lessee to the cost of
insurance premiums, with respect to the Premises or any alterations of the
Premises as may be provided herein, the Lessee acknowledges that it has no right
to receive any proceeds from any such insurance policies carried by the Lessor.

11

--------------------------------------------------------------------------------






        7.7    Indemnification.    To the fullest extent permitted by law, the
Lessee shall defend, indemnify and hold harmless the Lessor from and against any
and all claims arising from the Lessee's use of the Premises or the conduct of
its business or from any activity, work or thing done, permitted or suffered by
the Lessee, its agents, contractors, employees or invitees in or about the
Premises or elsewhere, and shall further indemnify and hold harmless the Lessor
from and against any and all claims arising from any breach or default in the
performance of any obligation on the Lessee's part to be performed hereunder, or
arising from any act, neglect, fault or omission of the Lessee, or of its
agents, employees, or invitees, and from and against all costs, attorney's fees,
expenses and liabilities incurred in or about such claim or any action or
proceeding brought thereon. In case any action or proceeding be brought against
the Lessor by reason of any such claim, the Lessee, upon notice from the Lessor,
shall defend the same at the Lessee's expense by counsel approved in writing by
the Lessor, which approval shall not be unreasonably withheld. Except for that
which is caused by the gross negligence or willful misconduct of Lessor, the
Lessee, as a material part of the consideration to the Lessor hereunder, hereby
assumes all risk of damage to property or injury to persons in, upon or about
the Premises from any cause whatsoever, and the Lessee hereby waives all of its
claims in respect thereof against the Lessor.

        7.8    Exemption of Lessor from Liability.    Except in the case of
gross negligence or willful misconduct, the Lessor shall not be liable for
injury to the Lessee's business or any loss of income therefrom or for damage to
the property of the Lessee, the Lessee's employees, invitees, customers or any
other person in or about the Premises, nor shall the Lessor be liable for injury
to the person of the Lessee, the Lessee's employees, agents or contractors,
whether such damage or injury is caused by or results from fire, explosion,
falling plaster, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, sprinklers, wires, appliances, plumbing,
air conditioning or lighting fixtures, or from any other cause. The Lessor shall
not be liable for incorporeal hereditaments including interference or
obstruction of light, air or view.

        8.    DAMAGE OR DESTRUCTION    

        8.1    Partial Damage.    If the Premises, or so much thereof as to
cause a material interference with the conduct of the Lessee's business in the
Premises as a whole, are damaged by any casualty, and the damage (exclusive of
any property or improvements installed by the Lessee in the Premises) can be
repaired within ninety (90) days without the payment of overtime, the Lessor
shall, at the Lessor's expense, repair such damage (exclusive of any property of
the Lessee or improvements installed by the Lessee in the Premises) as soon as
practicable and this Lease shall continue in full force and effect. If the
Premises, or so much thereof as to cause a material interference with tile
conduct of the Lessee's business in the Premises as a whole, are damaged by any
casualty, and the damage (exclusive of any property of the Lessee or
improvements installed by the Lessee in the Premises) cannot be repaired within
ninety (90) days without the payment of overtime or other premiums, the Lessor
may, at the Lessor's option, either (i) repair such damage as soon as
practicable at the Lessor's expense, in which event this Lease shall continue in
full force and effect, or (ii) give written notice to the Lessee within
thirty (30) days after the date of the occurrence of such damage of the Lessor's
intention to terminate this Lease (a "Lessor's Notice"). If the Lessor delivers
a Lessor's Notice to the Lessee, this Lease shall terminate as of the date of
the occurrence of such damage unless the Lessee delivers to the Lessors the
notice set forth below.

        If the Lessor delivers to the Lessee a Lessor's Notice, provided that
the damage or destruction is an insured loss under the insurance carried by the
Lessor pursuant to Section 7.6 hereof, the Lessee shall have sixty (60) days
within which to give Lessor a "Lessee's Notice". A "Lessee's Notice" shall be a
written notice from Lessee to Lessor stating that (a) Lessee does not desire the
Lease to be terminated, and (b) Lessee will occupy the Premises under this Lease
upon their complete reconstruction. Upon the delivery of a Lessee's Notice, the
Lessor shall proceed, as quickly as is practicable to rebuild the Building to
the same condition as existed prior to the

12

--------------------------------------------------------------------------------






damage or destruction; provided, however, that the Lessor shall be excused from
any obligation to rebuild and shall have the right to terminate this Lease if
any Lender holding a security interest in the Property properly exercises a
right to apply the available insurance proceeds to the obligations owing to it.
The Lessor's obligation to reconstruct the Building shall be tolled until the
disburser of the available insurance proceeds commits to provide insurance
proceeds adequate to fully cover all reconstruction costs. If that commitment is
not received by the Lessor, notwithstanding the Lessor's best efforts to obtain
it, within ninety (90) days after the occurrence of such damage or destruction,
the Lessor shall have the right to terminate this Lease for a period of
thirty (30) days thereafter. In any reconstruction, the Lessor shall only be
responsible for replacing tenant improvements up to the amount of insurance
proceeds available for the same. The Lessee shall deposit with the Lessor, prior
to the commencement of the repair or construction, cash in an amount equal to
the difference between the bid for the tenant improvements and the amount of
insurance proceeds available for the same.

        8.2    Damage Near End of Term.    If the Premises, or so much thereof
as to cause a material interference with the conduct of the Lessee's business in
the Premises as a whole, are damaged during the last six (6) months of the term
of this Lease, the Lessor or the Lessee may, at its option, terminate this Lease
as of the date of occurrence of such damage by giving written notice to the
other party of the election to do so within thirty (30) days after the date of
occurrence of such damage; provided, however, that if the term of this Lease has
been extended for any reason whatsoever, the right to terminate this Lease shall
only apply during the last six (6) months of the then current term of this
Lease.

        8.3    Abatement of Rent; Lessee's Remedies.    

        (a)   If the Lessor is obligated or elects to repair the Premises as
provided above, the rent payable for the period during which such repair
continues shall be abated, in proportion to the degree to which the Lessee's use
of the Premises is impaired. Except for such abatement, if any, the Lessee shall
have no claim against the Lessor for any damage suffered by reason of any such
damage, destruction, repair or restoration.

        (b)   If the Lessor is obligated to repair the Premises because the
repair can be completed within ninety (90) days or if the Lessor elects to
repair the Premises as provided above, but does not commence such repair within
one hundred twenty (120) days after the date of the casualty or does not
complete such repair within one hundred eighty (180) days subject to any
extension of up to another sixty (60) days for delays beyond the reasonable
control of the Lessor, the Lessee may, at the Lessee's option, terminate this
Lease by giving the Lessor written notice of the Lessee's election to do so at
any time prior to the commencement of such repair or restoration or after such
one hundred eighty (180) day period, in which event this Lease shall terminate
thirty (30) days' thereafter. If the Lessor is obligated to repair the Premises
as a result of a Lessee's Notice and the satisfaction of the conditions
described above, there shall be no termination right on the part of the Lessee.

        8.4    Insurance Proceeds Upon Termination.    If this Lease is
terminated pursuant to any right given the Lessee or the Lessor to do so under
this Article 8, all insurance proceeds payable under Section 7.6 with respect to
the damage giving rise to such right of termination shall be paid to the Lessor
and any encumbrancers of the Premises, as their interests may appear.

        8.5    Restoration.    The Lessor's obligation to restore shall not
include the restoration or replacement of the Lessee's furnishings, machinery,
equipment, trade fixtures or other personal property or any improvements or
alterations made by the Lessee to the Premises, other than tenant improvements
constructed by the Lessor or its contractor.

13

--------------------------------------------------------------------------------






        9.    PERSONAL PROPERTY TAXES    

        The Lessee shall pay prior to delinquency all Real Property Taxes and
other taxes assessed against, levied upon or attributable to its furnishings,
machinery, equipment, trade fixtures or other personal property contained in the
Premises or elsewhere and, if required, all improvements to the Premises in
excess of the Lessor's "building standard" improvements. When practicable, the
Lessee shall cause said furnishings, machinery, equipment, trade fixtures and
all other personal property to be assessed and billed separately from the real
property of the Lessor.

        10.    UTILITIES    

        The Lessor, as an operating expense of the Premises, shall furnish
heating, ventilation and air conditioning to the Premises on the days and during
the hours designated by the Lessee.

        The Lessee shall pay for all water, gas, heat, light, power, janitorial
services and other utilities and services supplied to the Premises, together
with any taxes thereon. The Lessor shall not be liable in damages or otherwise
unless due to the Lessor's gross negligence or failure to comply with its
obligations hereunder for any failure or interruption of any utility services
being furnished to the Premises and no such failure or interruption shall
entitle the Lessee to terminate this Lease. In no event shall the Lessor be
liable for any such failure or interruption caused by the exercise of
governmental authority, strikes, riots, acts of God, war, adverse weather
conditions, fire, flood or casualties or acts of third parties beyond the
Lessor's control. The operation and control of utilities, air conditioning and
any other energy system is subject to compliance with any government authority
governing the regulation and use of energy systems within the commercial office
or industrial building structure. Any damages to equipment caused by the Lessee
overloading such equipment shall be rectified by the Lessee, or may, at the
Lessor's option, be rectified by the Lessor, at the Lessee's sole cost and
expense.

        11.    ASSIGNMENT AND SUBLETTING    

        11.1    Restrictions on Assignment and Subletting.    The Lessee shall
not voluntarily or by operation of law sublet, assign, transfer, mortgage or
otherwise encumber, or grant concessions, licenses or franchises with respect to
all or any part of the Lessee's interest in this Lease or the Premises without
the prior written consent of the Lessor, which shall not be unreasonably
withheld. If the Lessee desires at any time to assign this Lease or to sublet
the Premises or any portion thereof, it shall first notify the Lessor of its
desire to do so and shall submit in writing to the Lessor (i) the name of the
proposed sublessee or assignee; (ii) the nature of the proposed sublessee or
assignee; (iii) the nature of the proposed sublessee's or assignee's business to
be carried on in the Premises; (iv) the terms and provisions of the proposed
sublease or assignment; (v) such reasonable financial information as the Lessor
may request concerning the proposed sublessee or assignee, including, but not
limited to, a balance sheet as of a date within ninety (90) days of the request
for the Lessor's consent, statements of income or profit and loss for the
two (2) year period preceding the request for the Lessor's consent, and, in the
case of a company that is not publicly traded, a written statement in reasonable
details as to the business experience of the proposed sublessee or assignee
during the five (5) years preceding the request for the Lessor's consent; and
(vi) the name and address of sublessee's or assignee's present or previous
landlord. Any sublease, license, concession, franchise or other permission to
use the Premises shall be expressly subject and subordinate to all applicable
terms and conditions of this Lease. Any purported or attempted assignment,
transfer, mortgage, encumbrance, subletting, license, concession, franchise or
other permission to use the Premises contrary to the provisions of this
paragraph shall be void.

        11.2    Stock Transfers.    If the Lessee is a non-publicly traded
corporation, any transfer of its stock, or any dissolution, merger or
consolidation which results in a change in the control of the

14

--------------------------------------------------------------------------------






Lessee from the person or persons owning a majority of its voting stock
immediately prior thereto, or the sale or other transfer of all or substantially
all of the assets of the Lessee shall constitute an assignment of the Lessee's
interest in this Lease within the meaning of this Article 11 and the provisions
requiring consent contained herein. If any such transfer affects the financial
condition of the Lessee, the Lessor may require, as a condition to giving such
consent, that the new controlling person(s) execute a guaranty of this Lease.

        11.3    No Release for Assignment.    No subletting, assignment,
license, concession, franchise or other permission to use the Premises shall
relieve the Lessee of its obligations to pay the rent or to perform all of the
other obligations to be performed by the Lessee hereunder unless such release is
expressly stated in writing and consented to by the Lessor. The acceptance of
rent by the Lessor from any other person shall not be deemed to be a waiver by
the Lessor of any provisions of this Lease.

        11.4    Lessor's Consent.    Within ten (10) days after the Lessor's
receipt of the information specified in Paragraph 11.1 above, the Lessor may by
written notice to the Lessee approve or disapprove such assignment or
subletting. If the Lessor does not act within the ten (10) days, such failure to
act is deemed a disapproval of such request for assignment or subletting. The
Lessor shall advise the Lessee in writing of the basis for any disapproval
within ten (10) days after the approval/disapproval period described above.

        11.5    Assumption by Assignee.    Each assignee or transferee, other
than the Lessor, shall assume all obligations of the Lessee under this Lease to
the extent transferred and shall be and remain liable jointly and severally with
the Lessee for the payment of the rent, and for the due performance of all the
terms, covenants, conditions and agreements to be performed by the Lessee
hereunder to the extent transferred; provided, however, that a transferee other
than an assignee shall be liable to the Lessor for rent only in the amount set
forth in the assignment or transfer. No assignment shall be binding on the
Lessor unless such assignee or Lessee shall deliver to the Lessor a counterpart
of such assignment and an instrument in recordable form which contains a
covenant of assumption by such assignee satisfactory in substance and form to
the Lessor, consistent with the requirements of this Paragraph 11.5, but the
failure or refusal of such assignee to execute such instrument of assumption
shall not release or discharge such assignee from its liability as set forth
above.

        11.6    Payment of Transfer Consideration.    Consent by the Lessor to
any subletting or assignment other than as contemplated by Section 11.9 below
shall be conditioned upon payment by the Lessee to Lessor of one-half of the
"Transfer Consideration" (as hereafter defined) received or to be received,
directly or indirectly, by the Lessee on account of an assignment of this Lease
or subletting by the Lessee of all or a portion of the Premises.

        Transfer Consideration shall be paid to the Lessor at the same time or
times as the same is due to the Lessee. Failure to pay the Lessor the Transfer
Consideration, or any portion or installment thereof, shall be deemed a default
under this Lease, entitling the Lessor to exercise all remedies available to it
under law including, but not limited to, those specified in Article 12 of this
Lease. "Transfer Consideration" shall mean a) in the case of a subletting, any
consideration paid or given, directly or indirectly, by the sublessee to the
Lessee pursuant to the sublease for the use of the Premises, or any portion
thereof, over and above the rent and any additional rent, however denominated,
in this Lease, payable by the Lessee to the Lessor for the use of the Premises
(or portion thereof), prorating as appropriate the amount payable by the Lessee
to the Lessor under this Lease, if less than all of the Premises is sublet, and
(b) in the case of an assignment or a sublease, any consideration paid or given,
directly or indirectly, by the sublessee or assignee to the Lessee in exchange
for entering into the sublease or assignment, but shall not include
reimbursement for any security deposit, reimbursement of any improvements,
fixtures or

15

--------------------------------------------------------------------------------






furnishings installed in the Premises by the Lessee or any payment for personal
property of the Lessee not in excess of the Lessee's book value thereof. As used
herein, consideration shall include consideration in any form, including, but
not limited to, money, property, assumption of liabilities other than those
arising under this Lease, discounts, services, credits or any other item or
thing of value. Irrespective of the form of such consideration, the Lessor shall
be entitled to be paid in cash in an amount equivalent to the aggregate of the
cash portion of the Transfer Consideration and the value of any non-cash portion
of the Transfer Consideration. If any Transfer Consideration is to be paid or
given in installments, the Lessee shall pay each such installment at the time
the same is to be paid or given.

        11.7    Payment of Costs.    The Lessee shall reimburse the Lessor for
the Lessor's reasonable costs and attorneys' fees incurred in conjunction with
the processing and documentation of any assignment, subletting, transfer, change
of ownership or hypothecation of this Lease or the Lessee's interest in the
Premises.

        11.8    Transfer to Affiliate.    Notwithstanding any of the provisions
in this Lease to the contrary, the original Lessee shall have the right, without
the Lessor's consent, to assign this Lease to a corporation or other entity with
which the Lessee may merge or consolidate, to any parent or subsidiary of the
Lessee, or a subsidiary of the Lessee's parent, provided that (i) such assignee
has a financial strength equal to or greater than the financial strength of the
Lessee on the date hereof and (ii) within fifteen (15) days of such assignment,
such assignee delivers to the Lessor a written agreement pursuant to which such
assignee agrees to assume all of the obligations of the Lessee under this Lease
and be bound by all of the terms hereof. In the event of any such assignment to
a parent, affiliate or successor by merger or consolidation, no Transfer
Consideration or other consideration paid to the Lessee by the assignee shall be
payable to the Lessor, and none of the other provisions of this Section 11 shall
be applicable to such transfer. Notwithstanding the preceding, in no event shall
any such assignment relieve the original Lessee of any liability whatsoever
under this Lease.

        11.9    Permitted Subletting.    Notwithstanding any of the provisions
in this Lease to the contrary, during the first seven (7) years following the
Term Commencement Date, provided that it is not in default under the terms of
this Lease, the original Lessee shall have the right, without the Lessor's
consent and without the payment of any Transfer Consideration, to sublease
portions of the Premises to one or more subtenants provided that (i) the total
aggregate space subleased to all subtenants at any one time shall not exceed
one-half of the Premises and (ii) the Lessee shall remain primarily liable for
the performance of all of the terms and conditions of this Lease. Any sublease
of any portion of the Premises entered into after the seventh anniversary of the
Term Commencement Date shall be subject to the requirement that the prior
written consent of the Lessor be obtained as provided herein and the requirement
that the Transfer Consideration be paid to the Lessor as provided herein.

        12.    DEFAULTS; REMEDIES    

        12.1    Default by Lessee.    The occurrence of any one or more of the
following events shall constitute a default of this Lease by the Lessee:

        (a)   The vacating or abandonment of the Premises by the Lessee combined
with the failure to pay rent;

        (b)   The failure of the Lessee to make any payment of rent or any other
payment required to be made by the Lessee hereunder, as and when due, where such
failure shall continue for a period of ten (10) days after written notice
thereof from the Lessor to the Lessee; provided, however, that any such notice
shall be in lieu of, and not in addition to, any notice required under
California Code of Civil Procedure Section 1161. In the event that the

16

--------------------------------------------------------------------------------






Lessor has given a ten (10) day notice hereunder twice in any twelve (12) month
period, any subsequent notice hereunder during such period shall allow a cure
within three (3) days of such notice, which three (3) day notice shall also be
in lieu of any notice required under Section 1161;

        (c)   The failure by the Lessee to observe or perform any of the
covenants, conditions or provisions of this Lease (or the covenants, conditions
and restrictions governing the Project) to be observed or performed by the
Lessee, other than described in Paragraph 12. l(b) hereof, where such failure
shall continue for a period of thirty (30) days after written notice thereof
from the Lessor to the Lessee. Any such notice shall not be in lieu of any
notice required under California Code of Civil Procedure Section 1161. If the
nature of the Lessee's default is such that more than thirty (30) days are
reasonably required for its cure, then the Lessee shall not be deemed to be in
default if the Lessee commences such cure within said thirty (30) day period and
thereafter diligently prosecutes such cure to completion; or

        (d)   The making by the Lessee of any general assignment or general
arrangement for the benefit of creditors; the filing by or against the Lessee of
a petition to have the Lessee adjudged a bankrupt or a petition for
reorganization or arrangement under any law relating to bankruptcy (unless, in
the case of a petition filed against the Lessee, the same is dismissed within
sixty (60) days); the appointment of a trustee or receiver to take possession of
substantially all of the Lessee's assets located at the Premises, or of the
Lessee's interest in this Lease, where possession is not restored to the Lessee
within thirty (30) days; or the attachment, execution or other judicial seizure
of substantially all of the Lessee's assets located at the Premises or of the
Lessee's interest in this Lease, where such seizure is not discharged within
thirty (30) days.

        12.2    Remedies for Default by Lessee.    In the event of any such
default, the Lessor may at any time thereafter, upon notice and demand and
without limiting the Lessor in the exercise of any other right or remedy which
the Lessor may have by reason of such default or breach:

        (a)   Terminate the Lessee's right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and the Lessee shall
immediately surrender possession of the Premises to the Lessor. In such event,
the Lessor shall be entitled to recover from the Lessee:

        (1)   The worth at the time of award of the unpaid rent which has been
earned at the time of termination;

        (2)   The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that the Lessee proves could have been
reasonably avoided;

        (3)   The worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and

        (4)   Any other amount necessary to compensate the Lessor for all the
detriment proximately caused by the Lessee's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including, but not limited to: the cost of recovering
possession of the Premises, expenses of releasing including necessary renovation
and alteration of the Premises, reasonable attorneys' fees and any other
reasonable cost. The "worth at the time of award" of the amounts referred to
above shall be computed by allowing interest at ten percent (10%) per annum.

17

--------------------------------------------------------------------------------






        (b)   Pursue any other remedy now or hereafter available to the Lessor
under the laws or judicial decisions of the Sate of California, including, but
not limited to, the remedy provided in California Civil Code Section 1951.4 to
continue this Lease in effect.

        (c)   The Lessor, in addition to the rights hereinbefore given in the
case of the Lessee's breach or default, may pursue any other remedy available to
the Lessor at law or in equity.

        (d)   In addition to the rights hereinbefore given in the case of the
Lessee's breach or default, Lessor may offset any delinquent rent or other
payment due hereunder against payments due to the Lessee under any promissory
note, option agreement or other instrument or agreement between the Lessor and
the Lessee. The Lessor shall deliver written notice to the Lessee of the
Lessor's intent to exercise such right identifying the delinquent payment and
amount that the Lessor intends to offset.

        12.3    Default by Lessor.    The Lessor shall not be in default of any
of the obligations of the Lessor under the Lease, unless the Lessor fails to
perform such obligations within a reasonable time, but in no event less than
thirty (30) days after written notice by the Lessee to the Lessor specifying
wherein the Lessor has failed to perform such obligations; provided, however,
that if the nature of the Lessor's default is such that more than thirty (30)
days are required for its cure, the Lessor shall not be in default if the Lessor
commences such cure within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. In the event of any such default by the
Lessor, the Lessee may pursue any remedy now or hereafter available to the
Lessee under the laws of judicial decisions of the State of California, except
that the Lessee shall not have the right to terminate this Lease except as
expressly provided herein nor to set off against any payments due under this
Lease. The Lessee waives any right to deduct the expenses of repairs done by the
Lessor on the Lessor's behalf from the rent.

        12.4    Late Charges.    The Lessee acknowledges that the late payment
by the Lessee to the Lessor of rent and other sums due hereunder will cause the
Lessor to incur costs not contemplated by this Lease, the exact amount of which
will be extremely difficult to ascertain. Such costs include, but are not
limited to, processing and accounting charges and late charges which may be
imposed on the Lessor by the terms of any mortgage or trust deed covering the
Premises. Accordingly, if any installment of rent or any other sum due from the
Lessee shall not be received by the Lessor, or the Lessor's designee, within
ten (10) days after the same is due, the Lessee shall pay to.the Lessor a late
charge equal to five percent (5%) of such overdue amount, monthly, until such
overdue amount is paid. The Lessee acknowledges that such late charge represents
a fair and reasonable estimate of the cost that the Lessor will incur by reason
of a late payment by the Lessee. Acceptance of such late charge by the Lessor
shall in no event constitute a waiver of the Lessee's default with respect to
such overdue amounts nor prevent the Lessor from exercising any of the other
rights and remedies granted hereunder.

        13.    CONDEMNATION OR RESTRICTION ON USE    

        13.1    Eminent Domain.    If the whole of the Premises or so much
thereof as to cause a material interference with the conduct of the Lessee's
business in the Premises as a whole shall be taken under power of eminent
domain, this Lease shall automatically terminate as of the date of such
condemnation, or as of the date possession is taken by the condemning authority,
whichever is earlier. No award for any partial or entire taking shall be
apportioned, and the Lessee hereby assigns to the Lessor any award which may be
made in such taking or condemnation, together with any and all rights of the
Lessee now or hereafter arising in or to the same or any part thereof; provided,
however, that nothing contained herein shall be deemed to give the Lessor any
interest in or to require the Lessee to assign to the Lessor any award made to
the Lessee for its relocation expenses, any bonus value of the leasehold estate,
the taking of personal property and fixtures belonging to the Lessee, the
interruption of or damage to the Lessee's business and/or for the

18

--------------------------------------------------------------------------------



Lessee's unamortized cost of leasehold improvements. The unamortized portion of
the Lessee's expenditures for improving the Premises shall be determined by
multiplying such expenditures by a fraction, the numerator of which shall be the
number of years of the term of this Lease which shall not, have expired at the
time of such appropriation or taking and the denominator of which shall be the
number of years of the term of this Lease which shall not have expired at the
time of improving the Premises. The Lessee's right to receive compensation or
damages for its fixtures and personal property shall not be affected in any
manner thereby.

        13.2    Abatement of Rent.    In the event of a partial taking which
does not result in a termination of this Lease, rent shall be abated in
proportion to that part of the Premises so made unusable by the Lessee.

        13.3    Temporary Taking.    No temporary taking of the Premises and/or
of the Lessee's rights therein or under this Lease shall terminate this Lease;
and any award made to the Lessee by reason of any such temporary taking shall
belong entirely to the Lessee and the Lessor shall not be entitled to share
therein.

        13.4    Voluntary Sale as Taking.    A voluntary sale by the Lessor to
any public body or agency having the power of eminent domain, either under
threat of condemnation while condemnation proceedings are pending, shall be
deemed to be a taking under the power of eminent domain for the purpose of this
Article 13.

        14.    BROKERS    

        The Lessor acknowledges its obligation to pay a commission to the
broker(s) specified in Item 8 of the Basic Lease Provisions, pursuant to a
separate agreement between Lessor and Lessee. Except for the broker specified in
Item 8, the Lessee represents and warrants that it has neither incurred nor is
aware of any other broker's, finder's, or similar fee payable as a result of a
claim of any person representing the Lessee in connection with the origin,
negotiation, execution or performance of this Lease and agrees to indemnify and
hold harmless the Lessor from any loss, liability, damage, cost or expense
incurred by reason of a breach of this representation.

        15.    LESSOR'S LIABILITY    

        15.1    The term "Lessor" as used herein shall mean only the owner or
owners at the time in question of the fee title. In the event of any transfer of
such title or interest, the Lessor herein named (and in case of any subsequent
transfers, the then grantor) shall be relieved from, and after the date of such
transfers of all liability for the Lessor's obligations thereafter to be
performed; provided, however, that any funds in the hands of the Lessor or the
then grantor at the time of such transfer in which the Lessee has an interest
shall be delivered to the grantee. The obligations contained in this Lease to be
performed by the Lessor shall, subject as aforesaid, be binding on the Lessor's
successors and assigns only during their respective periods of ownership.

19

--------------------------------------------------------------------------------



        15.2    The initial Lessor hereunder is a joint venture, corporation,
limited liability company, partnership or sole partnership ("Owner"). In
consideration of the benefits accruing hereunder, the Lessee, its successors and
assigns, agree that, in the event of any actual or alleged failure, breach or
default hereunder by the initial Lessor:

        (a)   The sole and exclusive remedy shall be against the Premises and
the Owner's interest in the Premises. There shall be no recourse against the
Owner personally or any other assets of the Owner;

        (b)   No joint venturer, shareholder, member, partner or sole proprietor
of the Owner ("Member") shall be sued or named a party in any suit or action
(except as may be necessary to secure jurisdiction of the Owner);

        (c)   No service of process shall be made against any Member (except as
may be necessary to secure jurisdiction of the Owner);

        (d)   No Member shall be required to answer or otherwise plead to any
service of process unless such Member is the Owner;

        (e)   No judgment will be taken against any Member unless such Member is
the Owner;

        (f)    Any judgment taken against any Member may be vacated and set
aside at any time nunc pro tunc unless such Member is the Owner;

        (g)   No writ of execution will ever be levied against the assets of any
Member (other than the Project); and

        (h)   These covenants and agreements are enforceable by the Owner and
also by any Member thereof.

        16.    PARKING    

        During the term of this Lease, the Lessee shall have to use the parking
area available to the building subject to such rules and regulations as the
lessor may reasonably establish. Such rules and regulations may include, but
shall not be limited to, designation of specific areas for use by invitees of
the Lessee and the Lessor; hours during which parking shall be available for
use; parking attendants; a parking validation or other control system to prevent
parking abuse; and such other matters affecting the parking operation to the end
that said facilities shall be utilized to maximum efficiency and in the best
interest of the Lessor, the Lessee and their respective invitees.

        The Lessor may temporarily close any part of the common area for such
periods of time as may be necessary to prevent the public from obtaining
prescriptive rights or to make repairs, alterations or in connection with the
construction of improvements on the property. During any such construction the
Lessor shall provide alternative parking. The Lessor shall not have any express
or implied obligation to enforce or police the parking lot usage. The Lessee's
right to use any area for parking purposes shall be subject to restrictions or
other limitations resulting from any laws, statutes, ordinances and governmental
rules, regulations or requirements now in force or which may hereafter be in
force, and no such event shall in any way affect this Lease, abate rent, relieve
the Lessee of any liabilities or obligations under this Lease, or give rise to
any claim whatsoever against the Lessor; specifically, the Lessee's right to use
any area for parking purposes shall be subject to any preferential parking
program for participants in any ridesharing program established by the Lessor.

        17.    GENERAL PROVISIONS    

        17.1    Estoppel Certificate    

        (a)   The Lessee and the Lessor shall at any time, and from time to
time, upon not less than ten (10) days' prior written notice from the other
party, execute, acknowledge and deliver

20

--------------------------------------------------------------------------------



to the requesting party a statement in writing (i) certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease, as so modified, is in full
force and effect) and the date to which the rent and other charges are paid in
advance, if any, and (ii) acknowledging that there are no, to such party's
knowledge, uncured defaults on the part of the requesting party hereunder, or
specifying such defaults if any are claimed. Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Premises or any assignee or sublessee of the Lease.

        (b)   The Lessee's or the Lessor's failure to deliver such statement
within such time shall be conclusive upon such party that (i) this Lease is in
full force and effect without modification except as may be represented by the
requesting party, (ii) there are no uncured defaults in the requesting party's
performance, and (iii) not more than one (1) month's rent has been paid in
advance.

        (c)   If the Lessor desires to finance or refinance the Premises, or any
part thereof, the Lessee shall deliver to any lender designated by the Lessor
such financial statements of the Lessee as may be reasonably required by such
lender. If the Lessee is a publicly traded corporation, the financial statements
may be the most recent publicly available statements. All such financial
statements shall be received by the Lessor in confidence and shall be used only
for the purposes herein set forth.

        17.2    Severability.    The invalidity of any provision of this Lease
as determined by a court of competent jurisdiction shall in no way affect the
validity of any other provision hereof.

        17.3    Time of Essence.    Time is of the essence in the performance of
all terms and conditions of this Lease in which time is an element.

        17.4    Captions.    Article and paragraph captions have been inserted
solely as a matter of convenience and such captions in no way define or limit
the scope or intent of any provision of this Lease.

        17.5    Notices.    Any notice required or permitted to be given
hereunder shall be in writing and may be served personally or by regular or
overnight mail, addressed to the Lessor and the Lessee respectively at the
addresses set forth before their signatures in Item 10 of the Basic Lease
Provisions, or to such other or additional persons or at such other addresses as
may, from time to time, be designated in writing by the Lessor or the Lessee by
notice pursuant hereto.

        17.6    Waivers.    No waiver of any provision hereof shall be deemed a
waiver of any other provision hereof. Consent to or approval of any act by one
of the parties hereto shall not be deemed to render unnecessary the obtaining of
such party's consent to or approval of any subsequent act. The acceptance of
rent hereunder by the Lessor shall not be a waiver of any preceding breach by
the Lessee of any provision hereof, other than the failure of the Lessee to pay
the particular rent so accepted, regardless of the Lessor's knowledge of such
preceding breach at the time of acceptance of such rent.

        17.7    Holding Over.    If the Lessee holds over after the expiration
or earlier termination of the term hereof without the express written consent of
the Lessor, the Lessee shall become a tenant at sufferance only at one hundred
twenty-five percent (125%) of the monthly rent for the Premises then in effect
for the space, in effect upon the date of such expiration or earlier termination
(subject to adjustment as provided in Article 3 hereof and prorated on a daily
basis), and otherwise upon the terms, covenants and conditions herein specified,
so far as applicable. Acceptance by the Lessor of rent after such expiration or
earlier termination shall not constitute a consent to a holdover hereunder or
result in a renewal. The foregoing provisions of this paragraph

21

--------------------------------------------------------------------------------






are in addition to and do not affect the Lessor's right of re-entry or any other
rights of the Lessor hereunder or as otherwise provided by law.

        17.8    Cumulative Remedies.    No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

        17.9    Inurement.    Subject to any provisions hereof restricting
assignment or subletting by the Lessee and subject to the provisions of
Article 15 hereof, the terms and conditions contained in this Lease shall bind
the parties, their personal representatives, successors and assigns.

        17.10    Choice of Law.    This Lease shall be governed by the laws of
the State of California.

        17.11    Subordination.    This Lease shall, at the Lessor's option, be
either superior or subordinate to mortgages or deeds of trust on the Premises,
whether now existing or hereinafter created. The Lessee shall, upon written
demand by the Lessor, execute such instruments as may be required, from time to
time, to subordinate the rights and interest of the Lessee under this Lease to
the lien of any mortgage or deed of trust on the Premises. Notwithstanding any
such subordination, so long as the Lessee is not in default hereunder, this
Lease shall not be terminated or the Lessee's quiet enjoyment of the Premises
disturbed in the event such mortgage or deed of trust is foreclosed. In the
event of such foreclosure, the Lessee shall thereupon become a Lessee of, and
attorn to, the successor in interest to the Lessor on the same terms and
conditions as are contained in this Lease. The Lessee may condition any
subordination upon the Lessor's and any lender's agreement to execute a
Nondisturbance, Subordination and Attornment Agreement reasonably approved by
the Lessee. The Lessee agrees that a Nondisturbance, Subordination and
Attornment Agreement that provides that the lender or transferee of the Building
and/or the Project is (i) not responsible for any defaults of the Lessor prior
to the date of transfer and (ii) not liable for the security deposit unless it
is actually received from Lessor are reasonable provisions.

        The Lessee agrees to execute subordination agreements from time to time
at the request of the Lessor subordinating this Lease and any Memorandum of this
Lease, to easements, rights of way, development agreements, covenants,
conditions and restrictions, or other instruments and documents necessary or
appropriate to the development of the Premises and the building as determined by
the Lessor; provided, however, that no term or provision of any such instrument
or document shall materially diminish or change the rights of the Lessee
hereunder.

        17.12    Attorneys' Fees.    If any action at law or equity, including
an action for declaratory relief, is brought to enforce the provisions of this
Lease, the prevailing party shall be entitled to recover actual attorneys' fees
incurred in bringing such action and/or enforcing any judgment granted therein,
all of which shall be paid whether or not such action is prosecuted to judgment.
The attorneys' fees to be awarded the prevailing party may be determined by the
court in the same action or in a separate action brought for that purpose. Any
judgment or order entered in such action shall contain a specific provision
providing for the recovery of actual attorneys' fees and costs incurred in
enforcing such judgment. The award of attorneys' fees shall not be computed in
accordance with any court schedule, but shall be made so as to fully reimburse
the prevailing party for all attorneys' fees, paralegal fees, costs and expenses
actually incurred in good faith, regardless of the size of the judgment, it
being the intention of the parties to fully compensate the prevailing party for
all attorneys' fees, paralegal fees, costs and expenses paid or incurred in good
faith. For purposes of this section, attorneys' fees shall include, without
limitation, attorneys' fees, paralegal fees, costs and expenses incurred in
relation to any of the following: post judgment motions; contempt proceedings,
garnishment, levy and debtor or third party examinations; discovery; and
bankruptcy litigation.

22

--------------------------------------------------------------------------------






        17.13    Lessor's Access.    Subject to compliance with the Lessee's
reasonable security procedures, the Lessor and the Lessor's agents shall have
the right to enter the Premises at reasonable times for the purpose of
inspecting the same, showing the same to prospective purchasers, lessees, or
lenders, and making such alterations, repairs, improvements or additions to the
Premises as the Lessor may deem necessary or desirable. The Lessor may at any
time place on or about the Premises any ordinary "For Sale" signs and the Lessor
may, at any time during the last one hundred eighty (180) days of the term
hereof (or during any period in which the Lessee is in default under this
Lease), place on or about the Premises any ordinary "For Sale", "For Lease" or
similar signs, all without rebate of rent or liability to the Lessee.

        17.14    Corporate Authority.    If the Lessee is a corporation, the
Lessee shall, at the Lessor's request, require that each individual executing
this Lease on behalf of said corporation represent and warrant that he is duly
authorized to execute and deliver this Lease on behalf of said corporation in
accordance with a duly adopted resolution of the Board of Directors of said
corporation or in accordance with the Bylaws of said corporation, and that this
Lease is binding upon said corporation in accordance with its terms. The Lessee
shall also, at the Lessor's request, within thirty (30) days after execution of
this Lease, deliver to the Lessor a certified copy of a resolution of the Board
of Directors of said corporation authorizing or ratifying the execution of this
Lease.

        17.15    Surrender or Cancellation.    The voluntary or other surrender
of this Lease by the Lessee, or a mutual cancellation thereof, shall not work a
merger, and shall terminate all or any existing subleases, unless the Lessor
elects to treat such surrender or cancellation as an assignment to the Lessor of
any or all of such subleases.

        17.16    Entire Agreement.    This Lease, the exhibits and other
documents referred to herein hereto which by this reference are incorporated
herein as though set forth in full herein, covers in full each and every
agreement of every land or nature whatsoever between the parties hereto
concerning the Premises, and all preliminary negotiations and agreements of
whatsoever kind or nature are merged herein. The Lessor has made no
representations or promises whatsoever with respect to the Premises, or the
design configuration of the project, except those contained herein or therein,
and no other person, form or corporation has at any time had any authority from
the Lessor to make any representations or promises on behalf of the Lessor. If
any such representations or promises have been made by others, the Lessee hereby
waives all right to rely thereon. No verbal agreement or implied covenant shall
be held to vary the provisions hereof, any statute, law or custom to the
contrary notwithstanding.

        Except as otherwise provided herein, nothing expressed or implied herein
is intended or shall be construed to confer upon or grant any person any rights
or remedies under or by reason of any term or condition contained in this Lease.

        17.17    Signs.    The parties agree that the name of the building shall
be the "Benton Oil and Gas Building". As provided in the Development Agreement,
the Lessee shall submit drawings to the Lessor for the installation of one
(1) sign on the exterior of the building to be placed in a location agreed to by
the parties. The drawings shall designate the requested size, materials, color
and style of the signage. The Lessor shall have the right to approve or
disapprove the proposed signage. The Lessee shall maintain the signs in good
condition and repair at its expense.

        The Lessee shall not be permitted to change the name of the building
without the prior written consent of the Lessor, which may be given or withheld
by the Lessor in the exercise of its reasonable discretion.

        No other sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed, printed or affixed to or near any part of the outside or
inside of the building without the written

23

--------------------------------------------------------------------------------






consent of the Lessor first had and obtained and without full compliance with
all governmental requirements and with the Project Signage Plan and any other
required consents. The Lessor shall have the right to remove any unapproved
sign, placard, picture, advertisement, name or notice without notice to and at
the expense of the Lessee. All approved signs shall be installed at the Lessee's
sole cost and expense. The Lessee further agrees to maintain any such approved
signs, as may be approved by the Lessor, in good condition and repair at all
times. The Lessee shall not place any sign on a vehicle or movable or
non-movable object in or on the street adjacent to the Premises.

        17.18    Interest on Past Due Obligations.    Any amount due from the
Lessee to the Lessor hereunder which is not paid when due shall bear interest at
five (5) percentage points above the discount rate of the Federal Reserve Bank
of San Francisco at the time of the award or the maximum allowable under the
law, whichever is greater, from the date due until paid, but the payment of such
interest shall not excuse or cure any default by the Lessee.

        17.19    Gender; Number.    Whenever the context of this Lease requires,
the masculine gender includes the feminine or neuter, and the singular number
includes the plural.

        17.20    Recording of Lease.    The Lessee and the Lessor shall execute
and record a Memorandum of Lease upon the acquisition of title to the Premises
by the Lessor. At the expiration or sooner termination of this Lease, the Lessee
shall execute, acknowledge and deliver to the Lessor, within ten (10) days after
written demand from the Lessor, any quitclaim deed or other document reasonably
required by any reputable title company to remove the cloud of this Lease from
the title of the real property subject to the Lease.

        17.21    Waiver of Subrogation.    The Lessor and the Lessee each hereby
waive any and all rights of recovery against the other, or against the officers,
employees and agents and representatives of the other, for loss of or any damage
to such waiving party or its property, or the property of others under its
control, to the extent that such loss or damage is insured against under any
valid and collectible insurance policy in force at the time of such loss or
damages. The Lessee shall, upon obtaining the policies of insurance required
hereunder, give notice to the insurance carrier or carriers that the foregoing
mutual waiver of subrogation is contained in this Lease.

        17.22    Confidentiality of Lease.    The Lessee acknowledges and agrees
that the terms of this Lease are confidential and constitute proprietary
information of the Lessor. The Lessee agrees that it, its partners, officers,
directors, employees and attorneys, shall not disclose the terms and conditions
of this Lease to any other person without the prior written consent of the
Lessor. It is understood and agreed that damages would be an inadequate remedy
for the breach of this provision by the Lessee, and the Lessor shall have the
right to specific performance of this provision and to injunctive relief to
prevent its breach or continued breach.

        17.23    Quiet Enjoyment.    Provided the Lessee has performed all of
the terms, covenants, agreements and conditions of this Lease, including the
payment for rent and all other sums due hereunder, the Lessee shall peaceably
and quietly hold and enjoy the Premises for the term hereof, but subject to the
provisions and conditions of this Lease against the Lessor and all persons
claiming by, through or under the Lessor. The Lessee's right to use the Premises
as herein provided shall be subject to restrictions or other limitations or
prohibitions resulting from any laws, statutes, ordinances and governmental
rules, regulations or requirements now in force or which may hereafter be in
force and no such event shall in any way affect this Lease, abate rent, relieve
the Lessee of any liabilities or obligations under this Lease or give rise to
any claim whatsoever against the Lessor.

24

--------------------------------------------------------------------------------






        17.24    Window Coverage.    The Lessor shall select a standard
mini-blind type and color for all windows to be covered by the Lessee. No window
covering, including, but not limited to, coatings or draperies, shall be used by
the Lessor without the Lessor's written approval.

        17.25    Materials Storage Restrictions.    The Lessee agrees to conduct
its business so as not to violate or exceed the design standards of the fire
protection system or any insurance policies maintained by the Lessor pursuant to
Article 7.

        17.26    No Agency.    Neither party is the agent or partner of the
other, and the legal relationship between the parties hereto shall be governed
solely by the terms of this Lease and the other instruments and documents
referred to herein when duly executed by both parties with respect to the
transactions contemplated hereby.

        17.27    Force Majeure.    Notwithstanding any of the items set forth
above, the Lessor shall bear no liability of whatever kind to the Lessee if,
despite the Lessor's exercise of due diligence, the Lessor's carrying out of its
obligations, as defined herein, prevented or delayed by legal action, nor by the
exercise of governmental authority, whether Federal, State of County, or other
or by force majeure, strikes, riots, acts of God, war, adverse weather
conditions, fire, unavoidable casualties, or acts of third parties beyond the
Lessor's control.

        17.28    Accord and Satisfaction.    No payment by the Lessee or receipt
by the Lessor of a lesser amount than the rent herein stipulated shall be deemed
to be other than on account of the earliest stipulated rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and the Lessor may accept
such check or payment without prejudice to the Lessor's right to recover the
balance of such rent or pursue any other remedy provided in this Lease.

        17.29    Financial Statements.    The Lessee shall deliver to the
Lessor, prior to the execution of this Lease, its financial statement, and the
annual financial statements of the Lessee within ninety (90) days after the end
of the Lessee's fiscal year, which shall be certified by the Lessee as true and
correct. If the Lessee is a publicly traded corporation, the financial
statements may be the most recent publicly available statements. The Lessee
shall also provide financial statements of any guarantor of this Lease, which
shall be certified as true and correct by such guarantor. Such financial
statements shall be based upon generally accepted accounting principles applied
on a consistent basis. The financial statements shall clearly show sufficient
information to accurately depict the financial condition of the Lessee as of the
date thereof. If the Lessee is a partnership or joint venture, such financial
statements shall, upon the Lessor's request, be accompanied by similar financial
statements of each general partner or joint venturer of the Lessee. Such similar
statements shall be certified to be true and correct by the subject thereof.
Within five (5) days following written request by the Lessor delivered after any
default by the Lessee in the payment of any sums owing under this Lease, whether
or not any time period allowed for the cure of such default has expired, the
Lessee shall provide the Lessor with copies of the Lessee's financial statement
for the end of the most recent quarter of the Lessee's fiscal year, and the
Lessee's financial statement (including year to date information) for the end of
the month preceding such default. In each case, such financial statement shall
meet all of the preceding requirements for annual financial statements. The
Lessee's failure to deliver the financial statements contemplated hereby within
the time specified shall constitute a material default by the Lessee under this
Lease.

        17.30    Supersedes Proposal to Lease.    This Lease supersedes any
proposals regarding the leasing of the Premises, whether written or oral, and
any such proposals will be terminated, and of no force or effect, effective upon
the execution of this Lease.

        17.31    Construction.    The provisions of this Lease should be
liberally construed to effectuate its purposes. The language of all parts of
this Lease shall be construed simply according to its plain

25

--------------------------------------------------------------------------------






meaning and shall not be construed for or against either party, as each party
has participated in the drafting of this Lease and had the opportunity to have
their counsel review it. Whenever the context and construction so requires, all
words used in the singular shall be deemed to be used in the plural, all
masculine shall include the feminine and neuter, and vice versa.

        17.32    Consent.    Except as otherwise provided, in all cases where
the consent or approval shall be requested of the Lessor or the Lessee' pursuant
to the Lease, the giving of such consent shall not be unreasonably withheld,
conditioned or delayed by the party from whom such consent or approval is
required.

        Whenever the Lease grants the Lessor or the Lessee the right to take
action, exercise discretion, establish rules and regulations or make allocations
or other determinations, the Lessor or the Lessee shall act reasonably and in
good faith and take no action which might result in the frustration of the
reasonable expectations of a sophisticated landlord and/or a sophisticated
tenant concerning the benefits to be enjoyed under the lease. In all cases where
any party is required to express its denial of consent, such denial shall be in
writing and state all the reasons for such denial. Furthermore, where consent is
required, consent will be deemed to have been granted unless a written denial of
consent is received by the requesting party within ten (10) business days of
when the request for consent has been made.

        17.33    Dispute Resolution.    

        (a)   Purpose; Definition.    The parties desire to resolve all
disputes, controversies and claims arising out of or relating to this Agreement,
whether legal or equitable, without litigation. All such disputes arising out of
or relating to this Agreement, and the relationships and transactions
contemplated hereby, including without limitation the Agreement's preparation,
meaning, breach and enforcement ("Arbitrable Dispute"), shall be resolved
according to the procedure set forth in paragraph (c) of this Section.

        (b)   Good Faith Negotiations Required.    If any party believes that an
Arbitrable Dispute exists, it shall provide written notice to the other party (a
"Notice"). Following delivery of such Notice, the parties shall enter into good
faith negotiations. Within five (5) business days following receipt of a Notice,
each party shall appoint a knowledgeable, responsible representative to meet and
negotiate in good faith to resolve any Arbitrable Dispute. Such representatives
shall meet and commence good faith negotiations within five (5) business days
thereafter. The parties intend that these negotiations be conducted by
nonlawyer, business representatives. The discussions shall be left to the
discretion of the representatives. Upon agreement, the representatives may
utilize other alternative dispute resolution procedures such as mediation to
assist in the negotiations. Discussions and correspondence among the
representatives for purposes of these negotiations shall be treated as
confidential information developed for purposes of settlement, shall be exempt
from discovery, and shall not be admissible in the arbitration described below
without the consent of both parties. Documents identified in or provided with
such communications, which are not prepared for purposes of the negotiations,
are not so exempted and may, if otherwise admissible, be admitted in evidence in
the arbitration.

        (c)   Arbitration Procedures.    If the negotiations pursuant to
paragraph (b) do not resolve the Arbitrable Dispute within thirty (30) days of
the initial written request, or such extended time period as the parties may
agree in writing, the Arbitrable Dispute shall be submitted to binding
arbitration pursuant to the Commercial Arbitration Rules of the American
Arbitration Association (the "Rules"), except that the selection of the
arbitrator(s) shall be as provided herein. If the Arbitrable Dispute relates to
financial matters, the arbitrator shall be a partner of a "Big Six" accounting
firm (1) which has not performed services for any party to this agreement or any
affiliate of any party for a period of five years immediately preceding the

26

--------------------------------------------------------------------------------






date the dispute is submitted for negotiation, as provided above, and (2) the
designated partner of which has substantial experience in financial matters
related to real property, leases and construction. If the dispute does not
involve financial matters, the arbitrator shall be a retired judge. If the
dispute involves both financial and legal matters, then there shall be two
arbitrators. The two arbitrators shall make only one decision.

        The party initiating the arbitration shall specify in writing the
subject matter of the dispute. Within ten (10) business days, the other party
shall respond in writing, naming three (3) arbitrators for each class of
arbitrator required. The other party shall select the necessary arbitrator(s)
from the names presented with ten (10) business days of the delivery of the
names of the potential arbitrators. If no timely response is made setting forth
the names of the potential arbitrators or the selection from among them, the
party who has not failed to respond shall be entitled to select the
arbitrator(s). The arbitration shall commence within ten (10) business days
following such a selection. All fees, charges and expenses of the arbitrator(s)
shall be shared equally by the parties.

        Discovery shall be controlled by the arbitrator. All discovery shall be
limited to requests or demands to produce documents. No oral depositions of
another party shall be permitted. Additional discovery may be permitted upon
mutual agreement of the parties. The arbitration shall be held in Santa Barbara,
California. Each party may submit a written brief of not more than fifteen (15)
pages (excluding copies of documents or financial records). The arbitrator(s)
shall rule on the Arbitrable Dispute by issuing a written opinion within
fifteen, (15) days after the close of hearing. The times specified in this
Section may be extended upon mutual written agreement of the parties or by the
arbitrator(s) upon a showing of good cause. Judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction. The decision
of the arbitrator(s) shall not be subject to appeal; the parties hereto each
waive any rights to appeal the decision of the arbitrator(s).

        18.    CONSTRUCTION OF TENANT IMPROVEMENTS.    

        The Lessor agrees to construct the tenant improvements for the Premises
described in the Development Agreement between the parties. The timing, manner
and means of construction of the tenant improvements, and the amount and use of
the allowance provided by the Lessor for the construction of the tenant
improvements are described in the Development Agreement.

27

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties have executed this Building Lease as of
the date first written above.

Date: Nov. 7 , 1996   BERMANT DEVELOPMENT COMPANY
 
 
By:
/s/  JEFF C. BERMANT      

--------------------------------------------------------------------------------


 
 
Name and Title:
Jeffrey C. Bermant

--------------------------------------------------------------------------------


 
 
Address:
 
 
 
130 Cremona Drive, Suite D
Goleta, CA 93117-3075
 
 
LESSEE:
 
Date: November 7 , 1996
 
BENTON OIL AND GAS COMPANY, INC.,
a Delaware corporation
 
 
By:
/s/  MICHAEL WRAY      

--------------------------------------------------------------------------------


 
 
Name and Title:
Michael Wray, President
 
 
Address prior to Rent Commencement Date:
 
 
    1145 Eugenia Place, Suite 200
    Carpinteria, CA 93013
 
 
Address following Rent Commencement Date:
 
 
    6267 Carpinteria Avenue
    Carpinteria, CA 93013

28

--------------------------------------------------------------------------------





QuickLinks


ASSIGNMENT AND SUBORDINATION OF MASTER LEASE AND CONSENT OF MASTER TENANT
RECITALS
ACCEPTANCE OF ASSIGNMENT
